
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.37



SECOND AMENDMENT TO STOCK PURCHASE AGREEMENT


    This Second Amendment to Stock Purchase Agreement (this "Second Amendment")
is entered into as of June 7, 2001, between Univision Communications Inc., a
Delaware corporation ("Buyer"), and USA Broadcasting, Inc., a Delaware
corporation ("Seller").

R E C I T A L S

    WHEREAS, Buyer and Seller entered into a Stock Purchase Agreement dated as
of January 17, 2001 (the "Original Agreement"), as amended by that certain First
Amendment to Stock Purchase Agreement dated as of May 9, 2001 (the "First
Amendment" and together with the Original Agreement, the "Agreement"), for the
purchase and sale of the stock of certain Subsidiaries of Seller;

    WHEREAS, Buyer and Seller desire to amend certain provisions of the
Agreement; and

    WHEREAS, all capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to such defined terms in the Agreement.

A G R E E M E N T

    In consideration of the mutual promises contained herein and in the
Agreement and intending to be legally bound the parties agree as follows:

1.  AMENDMENTS TO ARTICLE I—PURCHASE AND SALE/CLOSING

    1.1 Exhibit B of the Original Agreement is hereby amended in its entirety
and replaced with Exhibit B attached to this Second Amendment.

    1.2 Section 1.4 of the Agreement is hereby amended in its entirety to state
as follows:

    "1.4  The Closings.  

    (a)  Initial Closing.  The parties acknowledge and agree that the FCC issued
an initial grant of an FCC Order for all of the Stations on May 21, 2001 (the
"Initial FCC Order"). Subject to the satisfaction or waiver of the applicable
conditions set forth in Article VI, the initial closing of the purchase and sale
of Stock (the "Initial Closing") shall occur at the offices of O'Melveny &
Myers LLP, 1999 Avenue of the Stars, Suite 700, Los Angeles, California, on the
third (3rd) business day following the date of the initial grant of the last
order of the FCC (or the Chief, Mass Media Bureau of the FCC, acting under
delegated authority) with respect to the applications filed by Buyer on May 31,
2001, consenting (the "FCC 316 Consent") to the assignment of Buyer's right to
take delivery of the Stock of the O&O Subsidiaries owning the Stations in Miami,
Dallas and Atlanta to Univision Acquisition Corp., a Delaware corporation and
Affiliated Assignee ("Newco"), or at such other time and place as the parties
mutually agree in writing (the date on which the Initial Closing shall occur,
the "Initial Closing Date"); provided, that the Initial Closing will not occur
before June 12, 2001, and in the event the Initial Closing occurs after June 12,
2001, Buyer shall pay to Seller at the Initial Closing an amount equal to Fifty
Thousand Dollars ($50,000) for each business day which has elapsed after
June 12, 2001 until (and including) the Initial Closing Date (collectively, the
"Extension Fee"). Notwithstanding anything to the contrary in this Agreement, in
the event that the Initial Closing shall not have occurred on or prior to
5:00 p.m. (Eastern) on June 27, 2001, then Seller shall have the right, at its
option, to cause the parties to consummate the Initial Closing, on at least two
(2) business days written notice from Seller. At the Initial Closing, Seller
shall sell, assign and transfer to Newco (or Buyer in the case of an Initial
Closing prior to receipt of the FCC 316 Consent), and Buyer shall cause Newco to
purchase from Seller (or Buyer shall purchase from Seller in the case of an
Initial Closing prior to receipt of the FCC 316 Consent), (i) the shares of
capital stock of the SW Subsidiary, (ii) the

--------------------------------------------------------------------------------

shares of capital stock of the MI Subsidiaries, (iii) the shares of capital
stock of the O&O Subsidiaries owning the Stations in Miami, Dallas and Atlanta
and (iv) to the extent applicable, the general partnership interests required to
be transferred pursuant to Section 1.4(c).

    (b)  Subsequent Closings.  Subject to the satisfaction or waiver of the
applicable conditions set forth in Article VI, the closing of the purchase and
sale of the shares of capital stock of any O&O Subsidiary not transferred at the
Initial Closing (each a "Subsequent Closing") shall occur at the offices of
Buyer's counsel described in Section 1.4(a). A Subsequent Closing with respect
to the O&O Subsidiary owning the Stations in New York shall occur on
September 28, 2001 and a Subsequent Closing with respect to any remaining O&O
Subsidiary owning Stations not previously transferred to Buyer shall occur on
January 11, 2002 (the date on which each Subsequent Closing shall occur, a
"Subsequent Closing Date"). Within five (5) business days after the applicable
HSN Disengagement for the Stations owned by the Subsidiaries transferred at each
Subsequent Closing, Seller shall pay to Buyer interest on the payment received
at such Subsequent Closing in an amount equal to Buyer's costs of funds (as
reasonably documented) from the time such payment is received by Seller through
the time of the applicable HSN Disengagement for such Stations; provided,
however, in no event shall Seller's payment for Buyer's costs of funds exceed a
rate of seven and one-half percent (7.5%) per annum.

    (c)  Transfer of Partnership Interests.  USA Station Group, Inc. ("USASGI"),
one of the Subsidiaries, owns a one percent (1%) general partnership interest in
each of the eleven (11) licensee general partnerships. Subject to the receipt of
any necessary prior approval of the FCC, for each of the O&O Subsidiaries that
has a general partnership that holds its FCC License or FCC Licenses, Seller
shall cause such O&O Subsidiary to form a wholly-owned Delaware limited
liability company subsidiary (a "Station GP Interest LLC") prior to the Closing
for such O&O Subsidiary, and Seller shall cause USASGI to transfer the 1%
general partnership interest in the applicable licensee general partnership to
such Station GP Interest LLC prior to such Closing; provided, however, that if
such FCC approval has not been received at least one (1) business day prior to
the date that such Closing is otherwise scheduled to occur in accordance with
the terms of this Agreement, then at such Closing, Seller shall cause USASGI to
transfer to Buyer the 1% general partnership interest in the licensee general
partnership that owns the FCC License or FCC Licenses of the Station or Stations
owned by the Subsidiary or Subsidiaries being transferred at such Closing.

    (d)  Outside Closing Date.  If Seller shall not have received, in cash, all
amounts that would have been payable to Seller had all of the Closings on all of
the Stock occurred on or prior to January 14, 2002 (the "Outside Closing Date")
then, notwithstanding anything contained herein to the contrary (including the
fact that one or more AT Notes may have been delivered to Seller pursuant to
Section 1.5), Buyer shall pay to Seller on the Outside Closing Date, in cash,
all such amounts less the amount of the Purchase Price previously paid in cash
to Seller at any prior Closings and less the amount of all principal payments
received by Seller under any AT Note (as defined in Section 1.5), except no such
amounts shall be payable by Buyer on the Outside Closing Date if (i) Seller
shall not have received in cash such amounts on or prior to the Outside Closing
Date because of a breach by Seller of this Agreement that has caused the
conditions precedent set forth in Section 6.2(a) or Section 6.2(b) not to be
satisfied as of the Outside Closing Date (it being understood that such
exception shall not be applicable for any conditions precedent with respect to
any O&O Subsidiary for which there has been an AT Transfer Closing), or
(ii) such breach has been the sole cause of the conditions set forth in
Section 6.1 not being satisfied as of the Outside Closing Date. Upon the
payment, in cash, of all amounts that would have been payable to Seller had all
of the Closings on all of the Stock occurred on or prior to the Outside Closing
Date, any amounts remaining outstanding under any AT Notes shall be deemed to
have been paid in full. Buyer acknowledges and agrees that, notwithstanding
anything to the contrary contained in this

2

--------------------------------------------------------------------------------

Agreement or otherwise, Buyer's obligation to pay, in cash, all amounts that
would have been payable to Seller had all of the Closings on all of the Stock
occurred on or prior to the Outside Closing Date pursuant to this Section 1.4(d)
and the rights of Seller to receive such payment in cash shall be absolute and
unconditional (subject to the qualification in the preceding sentence with
respect to a breach by Seller and subject to a delay in such payment as provided
for in Sections 4.15 and 7.1) and not be subject to any right of set off,
deduction or counterclaim. Payment of the amounts pursuant to this
Section 1.4(d) shall be final and non-refundable and Buyer shall not seek to
recover all or any part of such payment from Seller for any reason whatsoever.
All payments pursuant to this Section 1.4(d) shall be made by wire transfer of
immediately available funds to an account specified by Seller. Subject to
compliance with Section 9.5, upon receipt by Seller of all amounts payable to
Seller pursuant to this Section 1.4(d), Seller shall, or shall cause, the Stock
to be transferred in accordance with Buyer's written instructions; provided,
that such transfer is in compliance with all applicable Laws.

    (e)  Cleveland Subsidiary.  

     (i) If there has been an AT Transfer Closing with respect to USA Station
Group of Ohio, Inc. (the "Cleveland Subsidiary"), upon Buyer's written request
dated no earlier than December 5, 2001, Seller will consent to the release of
the Stock of the Cleveland Subsidiary from the Pledge Agreement and the SPE's
subsequent sale of the Stock of the Cleveland Subsidiary to a third party
reasonably acceptable to Seller (a "Cleveland Transferee") on the fifth (5th)
business day after such request, subject to prior FCC approval of such sale, so
long as on the date of such release, the SPE pays Seller by wire transfer of
immediately available funds to an account specified by Seller the portion of the
Purchase Price for the Cleveland Subsidiary, plus all reimbursement payments
expressly provided for herein in Sections 4.7 and 4.19 relating to the Cleveland
Subsidiary or the Station owned by the Cleveland Subsidiary, less any principal
payments received by Seller under the AT Note relating to the Cleveland
Subsidiary. The parties agree that notwithstanding any such payment, HSN
Disengagement for the Station owned by the Cleveland Subsidiary shall thereafter
occur on January 14, 2001 in accordance with Section 4.9.

    (ii) If there has not been an AT Transfer Closing with respect to the
Cleveland Subsidiary, upon Buyer's written request dated no earlier than
December 5, 2001 and subject to obtaining any necessary prior FCC approval,
Seller will transfer the Stock of the Cleveland Subsidiary to Buyer on the fifth
(5th) business day after such request so long as, on the date of such transfer,
Buyer pays Seller by wire transfer of immediately available funds to an account
specified by Seller the portion of the Purchase Price for the Cleveland
Subsidiary, plus all reimbursement payments expressly provided for herein in
Sections 4.7 and 4.19 relating to the Cleveland Subsidiary or the Station owned
by the Cleveland Subsidiary, and so long as, on the date of such transfer, Buyer
transfers the Stock of the Cleveland Subsidiary to a Cleveland Transferee,
subject to prior FCC approval of such transfer, and, on the date of such
transfer, HSN and the Cleveland Subsidiary enter into an AT Affiliation
Agreement. The parties agree that, notwithstanding consummation of the
transactions described in this clause (ii), HSN Disengagement for the Station
owned by the Cleveland Subsidiary shall thereafter occur on January 14, 2001 in
accordance with Section 4.9."

    1.3 A new Section 1.5 of the Agreement is hereby added and states as
follows:

    "Section 1.5  Alternative Transfer Structure.  

    (a) Notwithstanding Section 1.4(b) and Section 1.4(c) (and in lieu of
consummating the transactions set forth herein in accordance with such
sections), Buyer acknowledges and agrees that Seller shall have the right to
give written notice to Buyer (an "AT Notice"), provided that no such AT Notice
shall be given prior to July 16, 2001, to cause the parties to consummate one or

3

--------------------------------------------------------------------------------

more transfers of the Stock of any O&O Subsidiary that is not transferred to
Buyer at the Initial Closing pursuant to an alternative transfer structure
("Alternative Transfer") at one or more alternative transfer closings (each an
"AT Transfer Closing") as follows:

     (i) each AT Notice shall designate which O&O Subsidiary or O&O Subsidiaries
shall be the subject of an Alternative Transfer (each an "AT Subsidiary"); the
AT Transfer Closing for such O&O Subsidiary or O&O Subsidiaries shall take place
on the later to occur of (A) the second (2nd) business day following the consent
of the FCC received with respect to the application referred to below in
Section 1.5(b), and (B) the second (2nd) business day after the date of the AT
Notice.

    (ii) all conditions to a Subsequent Closing with respect to such AT
Subsidiary shall have been satisfied or waived except for the obligations of
Seller (A) to cause the termination of the HSN affiliation agreement and the HSN
programming (or any programming substituted therefore in accordance with the HSN
affiliation agreement) for the Station owned by such AT Subsidiary by the date
set forth in Section 4.9 and (B) set forth in the penultimate sentence of
Section 4.14 with respect to programming liabilities which shall be satisfied as
set forth in Section 1.5(e);

    (iii) Buyer shall form a special-purpose, bankruptcy-remote entity
reasonably acceptable to Seller (the "SPE") for the sole purpose of acquiring
the Stock of all AT Subsidiaries acquired pursuant to Alternative Transfers (so
long as the AT Notes are outstanding, in accordance with the Pledge Agreement,
the only assets of the SPE shall be the Stock of such AT Subsidiaries and the
SPE shall have no liabilities other than the AT Notes);

    (iv) at any AT Transfer Closing:

    (A) HSN and the applicable AT Subsidiary shall enter into an HSN affiliation
agreement in the form attached hereto as Exhibit D with respect to any Station
controlled by such AT Subsidiary (each an "AT Affiliation Agreement");

    (B) the SPE shall execute and deliver to Seller a promissory note in the
form attached hereto as Exhibit E (an "AT Note") in an aggregate amount equal to
the portion of the Purchase Price allocable to the Stock of such AT Subsidiary
as determined by reference to the value of the Station owned by such AT
Subsidiary as set forth on Exhibit B hereto, plus any reimbursement payments
expressly provided for herein in Sections 4.7 and 4.19 relating to such Stock or
the Stations owned by such AT Subsidiary; and

    (C) the SPE shall pledge and grant to Seller a first priority perfected
security interest in the Stock of such AT Subsidiary and in any partnership
interests owned by such AT Subsidiary or by any subsidiary of an AT Subsidiary
to secure payment of the applicable AT Note, by execution and delivery to Seller
of a pledge agreement in the form attached hereto as Exhibit F (the "Pledge
Agreement") between the SPE, the AT Subsidiary, the Buyer, any subsidiary of the
AT Subsidiary and Seller; and by delivery to Seller of all certificates or
instruments representing or evidencing the pledged Stock (together with executed
blank Stock powers attached) and other equity interests as required under the
Pledge Agreement.

    (b) As promptly as practicable and no later than three (3) business days
following the date of any AT Notice, the parties shall electronically file with
the FCC any short-form applications necessary to consummate any Alternative
Transfer described in such AT Notice.

    (c) Buyer and Seller acknowledge and agree that (i) the SPE shall be an
Affiliated Assignee for all purposes of this Agreement; (ii) the delivery of any
AT Note shall not satisfy, reduce or

4

--------------------------------------------------------------------------------

otherwise affect in any manner the obligation of Buyer to pay in cash the
portion of the Purchase Price allocable to the Stock of the AT Subsidiary in
connection with which such AT Note was delivered, but rather the Buyer's
obligations to pay the full amount of the Purchase Price (including such portion
of the Purchase Price) shall remain in full force and effect; (iii) it is the
intention of the parties hereto that Buyer's obligation to pay in full the
Purchase Price in cash, including each portion of the Purchase Price allocable
to the Stock of such AT Subsidiary as determined by reference to the value of
the Station owned by such AT Subsidiary as set forth on Exhibit B hereto, shall
continue in the same manner and to the same extent as if an AT Transfer Closing
had not occurred; (iv) Buyer's obligations under this Agreement are irrevocable
and are independent of the obligations of the SPE, and Buyer's obligations under
this Agreement shall not be subject to any right of set off, deduction or
counterclaim, and shall not be impaired, modified, changed, released, discharged
or limited in any manner whatsoever by any impairment, modification, change,
release, discharge or limitation of the liability of the SPE or its estate in
bankruptcy, resulting from the operation of any present or future provision of
the bankruptcy laws or other similar statute, or from the decision of any court,
or as the result of the invalidity of any AT Note or any agreement providing
collateral security therefor, or resulting from the operation of any present or
future provision of any laws or from any other cause or circumstance whatsoever;
and (v) to take or cause to be taken any such further actions, and execute,
deliver and file such further documents and instruments as may be reasonably
requested by the other party in connection with the consummation of any
Alternative Transfer.

    (d) Following any AT Transfer Closing, the portion of the Purchase Price
payable for the Stock of the applicable AT Subsidiary as determined by reference
to the value of the Station owned by such AT Subsidiary, plus any reimbursement
payments expressly provided for herein in Sections 4.7 and 4.19 relating to such
Stock or the Stations owned by such AT Subsidiary, less any principal payments
received by Seller under the AT Note relating to such AT Subsidiary, shall be
paid by Buyer to Seller by wire transfer of immediately available funds to an
account specified by Seller, on the business day prior to the date which HSN
shall have terminated its affiliation agreement with such AT Subsidiary in
accordance with Section 4.9 of this Agreement (each termination an "HSN
Disengagement"); such payment to be made either by (i) Buyer making such payment
itself directly to Seller or (ii) Buyer causing the SPE to pay in full all
amounts outstanding under the AT Note relating to such AT Subsidiary. Upon the
cash payment of the portion of the Purchase Price for the Stock of the
applicable AT Subsidiary by Buyer, any amounts remaining outstanding under the
AT Note relating to such AT Subsidiary shall be deemed to have been paid in
full. Within five (5) business days after the applicable HSN Disengagement for
the Stations owned by the AT Subsidiaries transferred at each AT Transfer,
Seller shall pay to Buyer interest on the payment received by Seller pursuant to
this Section 1.5(d) in an amount equal to Buyer's cost of funds (as reasonably
documented) from the time such payment is received by Seller through the time of
the applicable HSN Disengagement for such Stations; provided, however, in no
event shall Seller's payment for Buyer's costs of funds exceed a rate of seven
and one-half percent (7.5%) per annum.

    (e) In the event of an Alternative Transfer, the parties acknowledge and
agree that no programming assets or liabilities with respect to the Station or
Stations owned by such AT Subsidiary shall be assets or liabilities of such AT
Subsidiary until HSN Disengagement and any programming assets or liabilities
with respect to the Station or Stations owned by such AT Subsidiary shall be
distributed, assigned or transferred to Seller prior to any AT Transfer. During
the period following any AT Transfer and prior to HSN Disengagement, Seller
shall (i) retain all such programming assets, (ii) remain responsible and liable
for all such programming liabilities with respect to such AT Subsidiary,
(iii) continue to make all monetary payments with respect to such programming
liabilities in a manner consistent with Seller's past practices, (iv) if a
programmer declares in writing a default with respect to any programming
liabilities, cure such

5

--------------------------------------------------------------------------------

default prior to HSN Disengagement, and (v) indemnify and hold Buyer harmless
from any Losses incurred by Buyer resulting from the breach by Seller of any
obligations with respect to such programming assets or programming liabilities.
Notwithstanding any other provision herein, the parties acknowledge and agree
that Seller's obligations set forth in the penultimate sentence of Section 4.14
with respect to programming liabilities of such AT Subsidiary shall not be
satisfied as of the AT Transfer Date but shall instead be satisfied as of the
date of the HSN Disengagement. Contemporaneous with HSN Disengagement, to the
extent that Seller or any Affiliate of Seller holds or is responsible for any
programming assets or liabilities with respect to the Stations owned by the
applicable AT Subsidiary which are set forth on Schedule 2.4, Seller or Seller's
Affiliates shall transfer such programming assets and liabilities to such AT
Subsidiary, and such AT Subsidiary shall accept and assume such assets, rights,
liabilities or obligations.

    (f)  It is expressly understood and agreed by Buyer that Seller may exercise
its rights under any AT Affiliation Agreement, AT Note or Pledge Agreement
without exercising its rights or affecting its rights under this Agreement, and
it is further understood and agreed by Buyer that upon a default under an AT
Note, Seller may proceed against all or any portion or portions of any
collateral pledged pursuant to any Pledge Agreement or otherwise in such order
and at such time as Seller, in its sole discretion, sees fit; and Buyer hereby
expressly waives any rights under the doctrine of marshalling of assets."

2.  AMENDMENTS TO ARTICLE IV—COVENANTS WITH RESPECT TO CONDUCT PRIOR TO CLOSING

    2.1 Section 4.6 of the Agreement is hereby amended in its entirety to state
as follows:

    "4.6  Elimination of Intercompany and Affiliate Liabilities.  Prior to each
Closing Date, Seller shall purchase, cause to be repaid or (with respect to
guarantees) assume liability for any intercompany obligations or receivables
(each an "Intercompany Liability") among Seller and its Affiliates on the one
hand and the Subsidiaries to be transferred at such Closing on the other hand,
except for any AT Affiliation Agreement. At such Closing Date, neither Buyer nor
any of the Subsidiaries that have been transferred to Buyer on or prior to such
Closing Date shall have any continuing commitment, obligation or liability of
any kind with respect to such Intercompany Liability, except for any
Intercompany Liability relating to any AT Affiliation Agreements. Seller agrees
to indemnify Buyer and the Subsidiaries for any Losses with respect to any such
Intercompany Liability not fully assumed or discharged as contemplated."

    2.2 Section 4.8 of the Agreement is hereby amended in its entirety to state
as follows:

    "4.8.  Insurance.  At all times during the Interim Period with respect to a
Station or Station Works, Seller shall maintain or cause to be maintained all
insurance in effect on the date of this Agreement with respect to the assets,
liabilities and operations of such Station and of Station Works. At all times
following an AT Transfer Closing for any Station and until the date of the HSN
Disengagement for such Station, Seller shall maintain or cause to be maintained
all insurance in effect on the date of this Agreement with respect to the
assets, liabilities and operations of such Station and Buyer shall be named as
an additional insured with respect to all such insurance."

6

--------------------------------------------------------------------------------

    2.3 Section 4.9 of the Agreement is hereby amended in its entirety to state
as follows:

    "4.9  Termination of HSN Agreement.  Seller shall, or shall cause HSN to,
terminate the HSN affiliation agreement with the stations and the HSN
programming or any programming substituted therefore in accordance with the
terms of the HSN affiliation agreement on the Stations as of 12:01 a.m. local
time on the following dates; provided, however, that such termination shall be
subject to the consummation of the applicable Closing for each such Station one
business day prior to the date of such termination, other than an AT Transfer
Closing or, if an AT Transfer Closing shall have occurred for any such Station,
then such termination shall be subject to payment in full of the applicable AT
Note pursuant to Section 1.5(d) (or Section 1.4(e), with respect to the
Cleveland Station):

New York Stations (WHSE and WHSI)   October 1, 2001   Cleveland Station (WQHS)  
January 14, 2002   Houston Station (KHSH)   January 14, 2002   Orlando Station
(WBSF)   January 14, 2002   Philadelphia Station (WHSP)   January 14, 2002   Los
Angeles Station (KHSC)   January 14, 2002   Tampa Station (WBHS)   January 14,
2002   Boston Station (WHUB)   January 14, 2002   Chicago Station (WEHS)  
January 14, 2002 ."

    2.4 Section 4.15 of the Agreement is redesignated as 4.15(a) and a new
section 4.15(b) is added to read in its entirety as follows:

    "(b) The risk of loss or damage by fire or other casualty or cause to the
assets of any Station transferred at an AT Transfer Closing shall be upon Seller
until the date of the HSN Disengagement for such Station. In the event of a
Material Casualty Loss (that would have caused the condition set forth in
Section 6.2(a) not to be satisfied if the Alternative Transfer had not
occurred), Seller shall restore, replace or repair the damaged assets to their
previous condition; provided, however, that if any such Material Casualty Loss
shall not have been restored, replaced or repaired as of the date on which the
HSN Disengagement for such Station was scheduled to occur, the SPE shall not be
obligated to pay the AT Note issued with respect to such Station (and the Buyer
shall not be obligated to pay the applicable Purchase Price) until such Material
Casualty Loss has been restored, replaced or repaired and the HSN Disengagement
shall not occur until such Material Casualty Loss has been restored, replaced or
repaired. Seller shall provide Buyer with written notice of the completion of
the restoration, replacement or repair of such Material Casualty Loss, and on
the fifth (5th) business day following such notice, Seller shall terminate the
HSN affiliation agreement for such Station, and the SPE shall pay in full the AT
Note issued with respect to such Station; it being understood that if the SPE
fails to make such payment, Buyer shall be responsible for the payment of the
Purchase Price for such Station as described in Section 1.5(c)."

3.  AMENDMENTS TO ARTICLE 9—GENERAL

    3.1 Section 9.18 of the Agreement is hereby amended in its entirety to state
as follows:

    "9.18  Specific Performance. Seller and Buyer each acknowledge that, in view
of the uniqueness of the Business and the transactions contemplated by this
Agreement, each party would not have an adequate remedy at Law for money damages
if this Agreement were not performed in accordance with its terms and therefore
agrees that the other party shall be entitled to injunctive relief and specific
enforcement on an expedited basis of the terms hereof (including the obligations

7

--------------------------------------------------------------------------------

of the parties with respect to any Alternative Transfer as described in
Section 1.5) in addition to any other remedy to which it may be entitled, at Law
or in equity."

4.  AMENDMENTS TO ARTICLE X—DEFINITIONS

    The following defined terms and definitions shall be added to
Section 10.1(c) or amended in their entirety as indicated:

    "Alternative Transfer" has the meaning set forth in Section 1.5(a).

    "AT Affiliation Agreement" has the meaning set forth in
Section 1.5(a)(iv)(A).

    "AT Note" has the meaning set forth in Section 1.5(a)(iv)(B).

    "AT Notice" has the meaning set forth in Section 1.5(a).

    "AT Subsidiary" has the meaning set forth in Section 1.5(a)(i).

    "AT Transfer Closing" has the meaning set forth in Section 1.5(a).

    "AT Transfer Closing Date" means the date on which each AT Transfer Closing
shall occur.

    "Cleveland Subsidiary" has the meaning set forth in Section 1.4(e)(i).

    "Cleveland Transferee" has the meaning set forth in Section 1.4(e)(i).

    "Closing" means the Initial Closing, a Subsequent Closing or an AT Transfer
Closing, as the context requires.

    "Closing Date" means the Initial Closing Date, a Subsequent Closing Date or
an AT Transfer Closing Date, as the context requires.

    "Extension Fee" has the meaning set forth in Section 1.4(a).

    "FCC 316 Consent" has the meaning set forth in Section 1.4(a).

    "HSN Disengagement" has the meaning set forth in Section 1.5(d).

    "Newco" has the meaning set forth in Section 1.4(a).

    "Pledge Agreement" has the meaning set forth in Section 1.5(a)(iv)(C).

    "Station GP Interest LLC" has the meaning set forth in Section 1.4(c).

    "SPE" has the meaning set forth in Section 1.5(a)(iii).

5.  Except as expressly amended by this Second Amendment, all terms and
conditions of the Agreement shall continue in full force and effect in
accordance with their terms.

6.  Except as set forth herein with respect to approvals of the FCC, each party
hereto represents and warrants to the other party hereto that the execution,
delivery and performance of this Second Amendment does not (a) require such
party to obtain any material consent from any Person, and (b) contravene,
conflict with, or result in a material breach of any provision of, or give any
Person the right to declare a default or exercise any remedy under, any material
agreements with any Person.

7.  This Second Amendment may be executed in one or more counterparts and by
different parties in separate counterparts. All of such counterparts shall
constitute one and the same agreement and shall become effective when one or
more counterparts have been signed by each party and delivered to the other
party.

8

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, each of the parties hereto has caused this Second
Amendment to Stock Purchase Agreement to be executed by its duly authorized
officers as of the day and year first above written.

    BUYER:
 
 
UNIVISION COMMUNICATIONS INC.
 
 
By:
 
/s/ ANDREW W. HOBSON   

--------------------------------------------------------------------------------

        Name:   Andrew W. Hobson         Title:   Executive Vice President
 
 
SELLER:
 
 
USA BROADCASTING, INC.
 
 
By:
 
/s/ CHARLES SOMMER   

--------------------------------------------------------------------------------

        Name:   Charles Sommer         Title:   GC & SVP

9

--------------------------------------------------------------------------------


EXHIBIT B

Revised Purchase Price Payment Schedule


DMA


--------------------------------------------------------------------------------

  Market

--------------------------------------------------------------------------------

  Market TV HH's
(Nielsen 1/2000)

--------------------------------------------------------------------------------

  Interest
Adjustment

--------------------------------------------------------------------------------

  Adjusted
Market TV HH's

--------------------------------------------------------------------------------

  %
Purchase Price

--------------------------------------------------------------------------------

  Purchase
Price

--------------------------------------------------------------------------------

1   New York   6,874,990   100 % 6,874,990   19.53 % $ 214,835,695 1   New York
                      2   Los Angeles   5,234,690   100 % 5,234,690   14.87 % $
163,578,167 3   Chicago   3,204,710   100 % 3,204,710   9.10 % $ 100,143,578 4  
Philadelphia   2,670,710   100 % 2,670,710   7.59 % $ 83,456,680 6   Boston  
2,210,580   100 % 2,210,580   6.28 % $ 69,078,135 7   Dallas   2,018,120   100 %
2,018,120   5.73 % $ 63,063,977 10   Atlanta   1,774,720   100 % 1,774,720  
5.04 % $ 55,458,001 11   Houston   1,712,060   100 % 1,712,060   4.86 % $
53,499,947 13   Tampa   1,485,980   100 % 1,485,980   4.22 % $ 46,435,201 15  
Cleveland   1,479,020   100 % 1,479,020   3.57 % $ 39,000,000 16   Miami  
1,441,570   100 % 1,441,570   6.55 % $ 72,265,149 22   Orlando   1,101,920   100
% 1,101,920   3.13 % $ 34,433,759
 
 
Minority Interests
 
 
 
 
 
 
 
 
 
 
  5   San Francisco   2,423,120   49 % 1,187,329   3.37 % $ 37,102,688 8  
Washington, DC   1,999,870   45 % 899,942   0.74 % $ 8,122,158 18   Denver  
1,268,230   45 % 570,704   1.62 % $ 17,833,842 21   St. Louis   1,114,370   45 %
501,467   1.42 % $ 15,670,263        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

              38,014,660       34,368,510   97.63 %    
 
 
Purchase Price payable upon transfer of Capital Stock of to be formed "Station
Works" Subsidiary
 
2.37
%
$
26,022,760                    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    Aggregate Purchase Price   100.00 % $ 1,100,000,000                    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    Except as provided in Section 8.3 to the Agreement, this Purchase Price
Payment Schedule is solely for purposes of determining the amount payable by
Buyer to Seller at the Initial Closing (as defined in the Agreement), at each
Subsequent Closing (as defined in the Agreement), and upon HSN Disengagement
pursuant to Section 1.5(d) of the Agreement and shall not be considered binding
on either Buyer or Seller with respect to any tax treatment or reporting
requirements relating to the sale and transfer of the Stock pursuant to the
Agreement.

--------------------------------------------------------------------------------


EXHIBIT D

AT Affiliation Agreement


--------------------------------------------------------------------------------


FORM OF
TELEVISION AFFILIATION AGREEMENT
HOME SHOPPING


    This Agreement is made as of the (DATE) between HSN LP, a Delaware limited
partnership ("HSN"), and [UNIVISION OF       , INC.], a Delaware corporation and
[UNIVISION PARTNERSHIP OF       ], a Delaware partnership and licensee of
Television Station (CALL LETTERS / CHANNEL NUMBER / CITY OF LICENSE / STATE)
(collectively the "STATION"), relating to the STATION's broadcast of HSN's
television broadcast program service for the presentation and sale of products
and services offered by HSN or its subsidiaries as such programming may be
revised from time to time at the sole discretion of HSN (hereinafter the
"PROGRAM SERVICE").

HSN AND STATION agree as follows:

1. FIRST CALL. STATION has determined that the public interest, convenience and
necessity would be served by its broadcast of the PROGRAM SERVICE. Therefore,
HSN will offer STATION the PROGRAM SERVICE to be broadcast on a network basis in
the Nielsen Station Index Designated Market Area ("DMA") to which STATION is
licensed by the Federal Communications Commission ("FCC"). HSN reserves the
right to air portions or all of the PROGRAM SERVICE on other full power and low
power television stations within STATION's service area (DMA). STATION
understands and agrees that HSN may also authorize carriage of the PROGRAM
SERVICE or any other programming services delivered by HSN by other means of
transmission including, but not limited to, broadcast television, cable
television, secondary transmissions, direct broadcast satellite service, KU-Band
service, private or master antenna cable services and similar video or audio
transmission services including those which serve communities located within
STATION's service area (DMA).

2. ACCEPTANCE. STATION agrees that as of the date hereof STATION has accepted
the offer contained herein by HSN relating to the broadcast of the PROGRAM
SERVICE. STATION's acceptance of this offer shall constitute its agreement to
broadcast the PROGRAM SERVICE in accordance with the terms of this Agreement.

3. COMMENCEMENT. STATION shall commence broadcasting the PROGRAM SERVICE
on        , 2001 (the "Commencement Date"). The schedule for broadcasting the
PROGRAM SERVICE is set forth in Schedule A, which can be amended by mutual
written agreement of STATION and HSN from time to time.

4. TERM. This Agreement shall have a term beginning on the Commencement Date and
shall terminate [insert Termination Date for STATION set forth on Attachment E]
(the "Termination Date"), provided, however, that if on the Termination Date the
Applicable AT Note (as defined below) has not been satisfied in full, or
forgiven, in accordance with its terms, then this Agreement shall continue in
full force and effect until such time as the Applicable AT Note has been
satisfied in full, or forgiven, in accordance with its terms, unless HSN elects
to terminate the Agreement prior to the satisfaction or forgiveness of the
Applicable AT Note in accordance with its terms. For purposes of this Agreement
the term "Applicable AT Note" means the AT Note (as defined in that certain
Stock Purchase Agreement, by and between Univision Communications Inc. and USA
Broadcasting, Inc. ("USAB"), dated as of January 17, 2001, as amended (the
"Stock Purchase Agreement")) relating to the STATION and attached hereto at
Schedule B.

2

--------------------------------------------------------------------------------

5. BROADCAST IN ENTIRETY; PROPOSED CHANGE IN FORMAT OR NETWORK. (a) Except as
provided in Sections 5(b) and (d)  and 15, STATION agrees to broadcast the
PROGRAM SERVICE in its entirety without any editing, delay, addition, alteration
or deletion, including, without limitation, all network identifications, all
promotional material (except promotional material relating to portions of the
PROGRAM SERVICE which STATION does not carry); all copyright notices; all
credits and billings; and any other proprietary material of any kind or nature
included therein. In the event that a programming format change should occur
during the term of this Agreement, the parties agree that all references herein
to PROGRAM SERVICE shall continue to apply to the revised programming service.
HSN also reserves the right, upon ten (10) days written notice to switch the
PROGRAM SERVICE or a successor programming service to one of HSN's affiliated
services or the services of one of HSN's affiliates.

(b) During the term of this Agreement and subject to Sections 5(d) and 15,
STATION shall make available to HSN broadcast time on the STATION equal to one
hundred sixty-eight (168) hours per week. HSN shall be responsible for providing
programming selections for the STATION using LICENSEE PROGRAMMING in such manner
as HSN shall select. Except as otherwise provided in this Agreement, STATION
agrees to broadcast such programming in its entirety, including commercials at
the times specified, on the facilities of the STATION without interruption,
deletion, or addition of any kind. For purposes of this Agreement, the term
"LICENSEE PROGRAMMING" means the PROGRAM SERVICE and the various syndication
agreements authorizing the STATION to broadcast entertainment and news
programming.

(c) PROGRAM SERVICE. All advertising spots inserted into LICENSEE PROGRAMMING by
HSN or its affiliates and the PROGRAM SERVICE shall comply with all applicable
federal, state and local regulations and policies, provided, however, that HSN
shall have 30 days to cure any breach of the foregoing after written notice of
such breach is provided by STATION to HSN. All advertising spots inserted into
LICENSEE PROGRAMMING by HSN or its affiliates shall comply with the written
standards and practices of UVN a copy of which has been delivered to HSN,
provided, however, that HSN shall have 10 days to cure any breach of the
foregoing after written notice of such breach is provided by STATION to HSN,
provided, further, that the foregoing obligations shall not be construed to
apply to the PROGRAM SERVICE and any advertising spots included in the PROGRAM
SERVICE, or any advertising spots inserted into LICENSEE PROGRAMMING by the
syndicator or distributor of such LICENSEE PROGRAMMING.

(d) HSN shall take such steps as may be necessary to cause episodes of the
educational and informational programming for children ("Children's Programs")
and public affairs programming ("Public Affairs Programs") presently carried by
STATION, or equivalent programming mutually acceptable to HSN and STATION, to
continue to be delivered to STATION. STATION may continue to broadcast such
Children's Programs and Public Affairs Programs in the specific time periods
during which they are presently being broadcast and may preempt the LICENSEE
PROGRAMMING during such periods, but only such periods, for the purpose of
broadcasting such programming.

6. STATION PROGRAM TIME. HSN will provide a minimum of two (2) minutes within
each hour of the PROGRAM SERVICE, during HSN's regularly scheduled break time or
such other time as determined by HSN in its sole discretion, for STATION to
utilize as it may require for the broadcast of scheduled commercials, news, and
public affairs programming. STATION shall not use such time for announcements
that solicit a direct response in writing or by telephone.

7. PROGRAM DELIVERY. HSN will deliver the PROGRAM SERVICE at HSN's cost by means
of one or more domestic communications satellites, for reception by STATION at
STATION's satellite earth station. STATION shall be obligated to process and
broadcast the PROGRAM SERVICE over STATION's facilities. HSN shall give STATION
ninety (90) days' advance written notice of any proposed change of satellite
transmission.

3

--------------------------------------------------------------------------------

8. COMPENSATION. Provided STATION has commenced broadcasting the PROGRAM SERVICE
an affiliation payment shall be made to the STATION as provided in Schedule D
attached hereto, provided, however, that (a) Station has not committed a
material breach of this Agreement which remains uncured for a period of ten
(10) days after written notice of such material breach by HSN to STATION,
provided, further, no such cure period shall apply to breaches of Section 5, and
(b) that neither Univision nor any affiliate of Univision is in material breach
of the Pledge Agreement (as defined in the Applicable AT Note).

9. SERVICE MARKS. STATION hereby acknowledges that HSN owns the rights to the
following trademarks, service marks and trade names: HSN, HOME SHOPPING, THE
HOME SHOPPING NETWORK, HOME SHOPPING CLUB, AMERICA'S STORE and SPENDABLE KA$H
(collectively the "trademarks"). STATION hereby acknowledges that the trademarks
are the property of HSN and that use of said trademarks by STATION and any
trademarks hereinafter developed by HSN and used by STATION shall inure to the
benefit of HSN. STATION shall have the right to develop and distribute
promotional materials incorporating such trademarks, provided, however, that any
such promotional material (other than material obtained from HSN pursuant to
this Agreement) shall clearly identify the trademarks as the property of HSN
through the symbol "SM" or its legal equivalent and language identifying HSN as
the owner thereof; and if requested by HSN, any use of the trademarks in
specimens shall be submitted in representative form for HSN's prior written
approval.

10. FAILURE OF PERFORMANCE. Neither STATION nor HSN shall incur any liability
hereunder because of HSN's failure to deliver or STATION's failure to broadcast
the LICENSEE PROGRAMMING due to labor disputes, satellite transmission problems,
or other causes beyond the control of HSN or STATION.

11. CHANGES IN STATION FACILITIES. STATION shall within five (5) days of the
filing of any application with the Federal Communications Commission notify HSN
in writing of any change in its transmitter location, power, community of
license, or frequency and will notify HSN in writing five (5) days prior to any
change in hours of operation. STATION shall notify HSN in writing within
24 hours of any change in STATION'S operating power, transmitter or antenna and
any cessation of STATION'S broadcast operations, whether voluntary or
involuntary. In the event that HSN determines that such changes lessen in any
material respect STATION's value as a network outlet, HSN shall have the right
to terminate this Agreement with respect to STATION upon fourteen (14) days
written notice to such STATION.

12. TRANSFER AND ASSIGNMENT. STATION shall not transfer or assign any of its
rights or privileges under this Agreement without HSN's prior written consent.
STATION shall notify HSN in writing within five (5) days of the filing of any
application with the FCC seeking the FCC's consent to the transfer of control of
STATION or the assignment of STATION's license. Except for transfers of control
and assignments of licenses governed by Section 73.3540(f) of the FCC's current
Rules and Regulations, HSN may terminate this Agreement as of the effective date
of a transfer of control or assignment upon written notice to the other party.
If HSN does not terminate this Agreement, STATION agrees that prior to the
effective date of any such transfer of control or assignment, it shall procure
and deliver to HSN, in a form satisfactory to HSN, the written agreement of the
transferee or assignee to assume and perform this Agreement in its entirety
without limitation of any kind.

13. LIMITATION ON USE OF THE PROGRAM SERVICE. STATION shall not authorize,
cause, permit or enable anything to be done whereby the PROGRAM SERVICE provided
pursuant to this Agreement may be used for any purpose other than broadcasting
by STATION in the community to which it is licensed, which broadcast is intended
for free over-the-air reception by the general public. STATION agrees that it
will not tape, record or otherwise duplicate the PROGRAM SERVICE for rebroadcast
as promotional material without first securing HSN's prior written consent
thereto.

4

--------------------------------------------------------------------------------

14. LICENSES. STATION shall maintain such licenses and authorizations, including
performing rights licenses as now are or hereafter may be in general use by
television broadcasting stations and necessary for STATION's broadcast of the
LICENSEE PROGRAMMING. HSN will clear at the source at no cost to STATION any
music or other elements used on the PROGRAM SERVICE.

15. RIGHT OF PROGRAMMING REFUSAL. Nothing herein contained shall be construed to
prevent or hinder STATION from rejecting or refusing such portions of the
LICENSEE PROGRAMMING which STATION reasonably believes to be unsatisfactory or
unsuitable or contrary to the public interest, or from substituting, or
requiring HSN to substitute, a program which in STATION's opinion is of greater
local or national importance. STATION shall provide HSN with written notice of
each such refusal, rejection or substitution, and the justification therefore,
at least seventy-two (72) hours in advance of the scheduled telecast, or as soon
thereafter as possible.

16. RIGHT TO ENTER INTO AGREEMENT. HSN and STATION each represent and warrant to
the other that they have the authority to enter into this Agreement and that
there are no restrictions, agreements or limitations on their ability to perform
all their respective obligations thereunder.

17. ENTIRE CONTRACT; WAIVERS. No inducements, representations or warranties
except as specifically set forth herein have been made by HSN or STATION. This
Agreement constitutes the entire contract between the parties and no provision
hereof shall be changed or modified except by a written agreement signed by HSN
and STATION. No provision hereof may be waived unless such waiver is in writing
and signed by the party against whom the waiver is asserted. No such waiver
shall be deemed to be a waiver of any preceding or succeeding breach of the same
or of any other provision.

18. INDEMNIFICATION. HSN shall indemnify, defend and hold STATION and its
partners, affiliates and successors and the officers, directors, employees
agents and representatives of any of the foregoing entities harmless against and
from all claims, damages, liabilities, costs and expenses (including, without
limitation, reasonable attorney's fees and costs) arising out of the PROGRAM
SERVICE or STATION's broadcast of the PROGRAM SERVICE in accordance with this
Agreement, including, without limitation, any claims, charges, liabilities,
costs and expenses (including, without limitation, reasonable attorney's fees
and costs) relating to infringement or any violation of third party rights or
any violation of the advertising standards and practices of the STATION,
provided that STATION promptly notifies HSN of any claim or litigation to which
this indemnity shall apply, and cooperates fully with HSN, at HSN's expense, in
the defense or settlement of such claim or litigation, provided that failure to
so promptly notify shall not adversely affect a person or entity's right to
indemnification unless (and then only to the extent that such failure has)
materially prejudiced HSN. STATION shall indemnify, defend and hold HSN harmless
from all claims, damages, liabilities, costs and expenses arising out of any
actions by STATION related to STATION programming operations for which STATION
is responsible hereunder and any actions by STATION unrelated to this Agreement.

5

--------------------------------------------------------------------------------

19. NOTICE. Any notice required to be given hereunder shall be in writing and
sent via certified United States mail to the appropriate party at the following
address, or such other address as may be given by notice hereunder, or by
delivering to such party in person at such address:

TO HSN:   HSN LP
Attn: Affiliate Sales
1 HSN Drive
St. Petersburg, FL 33729
With a copy
(which shall
not constitute
notice) to:
 
Legal Department
Home Shopping Network
1 HSN Drive
St Petersburg, FL 33729
TO STATION:
 
 
With a copy
(which shall
not constitute
notice) to:
 
 

Where notice is sent by United States mail under this Agreement, it shall be
effective three days after the date of mailing, and, if delivered in person,
such notice shall be effective when so delivered.

20. GOVERNING LAW. The obligations of STATION and HSN are subject to applicable
federal, state, and local law, rules and regulations, including, but not limited
to, the Communications Act of 1934, as amended, and the Rules and Regulations of
the FCC; and this Agreement, its interpretation, performance or any breach
thereof, shall be construed in accordance with and all questions with respect
hereto shall be determined by, the laws of the State of Delaware.

21. TERMINATION OF AGREEMENT. Upon termination of this Agreement in accordance
with the terms hereof, the consent granted to broadcast the PROGRAM SERVICE
shall be deemed immediately withdrawn and STATION shall have no further rights
of any nature whatsoever in such programs.

22. TERMINATION OF PRIOR AGREEMENT. Home Shopping Club, Inc. and STATION hereby
agree that the Television Affiliation Agreement between STATION and Home
Shopping Club, Inc. dated as of December 28, 1992, as amended (the "Prior
Affiliation Agreement"), is hereby terminated as of the date of this Agreement
and the terms of such Prior Affiliation Agreement are of no further force or
effect as of such termination.

23. HEADINGS. The headings of the sections of this Agreement are for convenience
only and shall not in any way affect the interpretation thereof.

6

--------------------------------------------------------------------------------

AGREED TO:

UNIVISION OF             , INC.   HSN L.P., including as successor-in-interest
to Home Shopping Club, Inc. for purposes of acknowledging and agreeing to
Section 25 hereof
 
 
By: [            ], its General Partner
By: 

--------------------------------------------------------------------------------


 
By: 

--------------------------------------------------------------------------------

Name: 

--------------------------------------------------------------------------------

  Name: 

--------------------------------------------------------------------------------

Title: 

--------------------------------------------------------------------------------

  Title: 

--------------------------------------------------------------------------------


UNIVISION
PARTNERSHIP
agreeing OF           
 
HOME SHOPPING NETWORK, INC., solely for purposes of acknowledging and to
Section 25 hereof
By: USA STATION GROUP, INC.
its general managing partner
 
By: 

--------------------------------------------------------------------------------

Name: 

--------------------------------------------------------------------------------

Title: 

--------------------------------------------------------------------------------


By: 

--------------------------------------------------------------------------------

Name: 

--------------------------------------------------------------------------------

Title: 

--------------------------------------------------------------------------------


 
 

7

--------------------------------------------------------------------------------


SCHEDULE A


    STATION agrees to air the PROGRAM SERVICE up to 168 hours per week as
determined by HSN. This schedule may be amended from time to time by mutual
written agreement between HSN and STATION.

    STATION agrees to air a minimum of ten promos per week to be supplied by HSN
for every week STATION airs the PROGRAM SERVICE.

    Initials                                Initials            

--------------------------------------------------------------------------------


SCHEDULE B

Applicable AT Note


--------------------------------------------------------------------------------


SCHEDULE C

Standards and Practices


--------------------------------------------------------------------------------


SCHEDULE D


COMPENSATION


    Subject to the terms of the Agreement, including without limitation
Section 8, STATION shall be reimbursed each month during the term of this
Agreement in the amount of (a) either (i) $[insert amount for STATION as
provided on Attachment E] per month (or applicable portion thereof), provided,
however, that to the extent the Reimbursable Expenses (as defined below) for the
STATION during the term of this Agreement exceed the amount of payments made by
HSN to STATION in accordance with this Section (a)(i), then HSN shall reimburse
STATION for any such amount promptly upon HSN's receipt of an itemized statement
certified by the chief financial officer of STATION as being true and correct
that sets forth all of the Reimbursable Expenses (excluding any expenses to
which Buyer is entitled to be reimbursed pursuant to the Stock Purchase
Agreement) incurred by STATION during the term, or (ii) at STATION'S election,
the operating expenses of STATION for such month as are set forth on a monthly
itemized statement certified by the chief financial officer of STATION as being
true and correct that is provided to HSN by STATION to the extent such operating
expenses constitute Reimbursable Expenses. "Reimbursable Expenses" shall mean
operating expenses that are necessary to perform obligations hereunder and are
incurred by STATION after the applicable AT Transfer Closing (as defined in the
Stock Purchase Agreement) in the ordinary course of business consistent with
past practices of USAB and in material compliance with all FCC Licenses (as
defined in the Stock Purchase Agreement); and (b) all capital expenditures of
STATION (other than capital expenditures permitted under Section 4.7 of the
Stock Purchase Agreement) reasonably required to be incurred during the
applicable time period in order to maintain the equipment of the STATION in
working order (ordinary wear and tear excepted) as necessary to conduct the
STATION in the ordinary course of business and in material compliance with all
FCC Licenses for the STATION; provided, however, that HSN shall have the right
to approve any such capital expenditures of STATION in excess of One Thousand
Dollars ($1,000) per month, such consent not to be unreasonably withheld,
conditioned or delayed.

    STATION shall only be compensated for expenses incurred in connection with
those days STATION is operated at full FCC authorized power, and broadcasts a
picture and sound quality that complies with FCC and broadcast engineering
standards, provided STATION shall be compensated to the extent that (a) any
failure of picture and sound quality to comply with FCC and broadcast
engineering standards results from a failure by HSN to provide a quality
transmission feed or (b) any failure by STATION to operate at full FCC
authorized power results from any labor disputes, satellite transmission
problems, or other causes beyond the control of STATION.

    Initials                                Initials            

--------------------------------------------------------------------------------


ATTACHMENT E


Station


--------------------------------------------------------------------------------

  Monthly Compensation
Payment

--------------------------------------------------------------------------------

  Termination Date

--------------------------------------------------------------------------------

Chicago   $ 71,264   January 14, 2002, 12:01 a.m. local time
Houston
 
$
64,301
 
January 14, 2002, 12:01 a.m. local time
Boston
 
$
56,681
 
January 14, 2002, 12:01 a.m. local time
New York
 
$
215,631
 
October 1, 2001, 12:01 a.m. local time
Cleveland
 
$
57,822
 
January 14, 2002, 12:01 a.m. local time
Philadelphia
 
$
76,728
 
January 14, 2002, 12:01 a.m. local time
Los Angeles
 
$
94,097
 
January 14, 2002, 12:01 a.m. local time
Tampa
 
$
67,609
 
January 14, 2002, 12:01 a.m. local time
Orlando
 
$
29,147
 
January 14, 2002, 12:01 a.m. local time

--------------------------------------------------------------------------------


EXHIBIT E

AT Note


--------------------------------------------------------------------------------


PROMISSORY NOTE


$                           , 2001

    FOR VALUE RECEIVED, [SPE], a Delaware corporation whose principal office is
located at 1999 Avenue of the Stars, Los Angeles, California 90067 (the
"Maker"), promises to pay to the order of USA Broadcasting, Inc., a Delaware
corporation (the "Holder"), at 152 West 57th Street, 42nd Floor, New York, New
York 10019, or at such other place as the Holder of this Note may from time to
time designate, on [September 28, 2001 / January 11, 2002] (the "Maturity
Date"), the principal amount of              DOLLARS ($            ), without
interest. All payments hereunder shall be made in lawful money of the United
States of America, without offset. The unpaid principal amount of this Note may
not be prepaid.

    This Note evidences the obligation of the Maker to pay the Holder as
described in Section 1.5(a)(iv)(B) of the Stock Purchase Agreement dated as of
January 17, 2001, between Univision Communications Inc. ("Univision") and the
Holder as amended by the First Amendment to Stock Purchase Agreement dated
May 9, 2001 and by the Second Amendment to Stock Purchase Agreement dated
June 7, 2001 (collectively, the "Purchase Agreement"). All capitalized terms
used herein and not otherwise defined herein shall have the meanings set forth
in the Purchase Agreement.

    Pursuant to the terms of a Pledge Agreement (the "Pledge Agreement") of even
date herewith by and among the Maker, Univision, Univision Station Group of
            , Inc., Univision Station Group Partnership of             ,
[Station GP Interest LLC] and the Holder, the Maker's obligations under this
Note are secured by a first priority perfected security interest granted to the
Holder in and to certain Pledged Collateral (as defined in the Pledge
Agreement). None of the references to the Purchase Agreement or the Pledge
Agreement nor any provision thereof (other than the second sentence of
Section 1.4(d) and the penultimate sentence of Section 1.5(d) of the Purchase
Agreement) shall affect or impair the absolute and unconditional obligation of
the Maker to pay the principal amount hereof when due.

    The occurrence of any "Event of Default" under the Pledge Agreement shall
constitute an event of default ("Event of Default") hereunder. Upon the
occurrence of any such Event of Default hereunder, the entire principal amount
hereof shall be accelerated, and shall be immediately due and payable, at the
option of the Holder, without demand or notice, and in addition thereto, and not
in substitution therefor, the Holder shall be entitled to exercise any one or
more of the rights and remedies provided for in the Pledge Agreement and/or by
applicable law. Failure to exercise said option or to pursue such other remedies
shall not constitute a waiver of such option or such other remedies or of the
right to exercise any of the same in the event of any subsequent Event of
Default hereunder.

    In the event that the principal amount hereof or any other sum due hereunder
is not paid when due and payable, the whole of the unpaid principal amount
evidenced hereby shall, from the date when such payment was due and payable
until the date of payment in full thereof, bear interest at the rate of thirteen
percent (13%) per annum, which rate, if applicable, shall commence, without
notice, immediately upon the date when said payment was due and payable.

    The Maker promises to pay all costs and expenses (including without
limitation reasonable attorneys' fees and disbursements) incurred in connection
with the collection hereof or in the protection or realization of any collateral
now or hereafter given as security for the repayment hereof (including without
limitation the security provided under the Pledge Agreement).

    Any payment on this Note coming due on a Saturday, a Sunday, or a day which
is a legal holiday in the place at which a payment is to be made hereunder shall
be made on the next succeeding day which is a business day in such place, and
any such extension of the time of payment shall be included in the computation
of interest hereunder.

    The Maker hereby waives presentment, protest, demand, notice of dishonor,
and all other notices, and all defenses and pleas on the grounds of any
extension or extensions of the time of payments or

--------------------------------------------------------------------------------

the due dates of this Note, in whole or in part, before or after maturity, with
or without notice. No renewal or extension of this Note, no release or surrender
of any collateral given as security for this Note, no release of the Maker, and
no delay in enforcement of this Note or in exercising any right or power
hereunder, shall affect the liability of the Maker. The pleading of any statute
of limitations as a defense to any demand against the Maker is expressly waived.

    No failure or delay on the part of the Holder in the exercise of any power,
right or privilege hereunder, or under any other agreement given as security for
this Note or pertaining hereto, shall impair such power, right or privilege or
be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
any other or further exercise thereof or of any other power, right or privilege.
All rights and remedies existing under this Note are cumulative to, and not
exclusive of, any rights or remedies otherwise available.

    In case any provision in or obligation under this Note shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

    This Note and all agreements between the Maker and the Holder relating
hereto are hereby expressly limited so that in no contingency or event
whatsoever, whether by reason of acceleration or otherwise, shall the amount
paid or agreed to be paid to the Holder for the use, forbearance or detention of
money hereunder exceed the maximum amount permissible under applicable law. If
from any circumstance whatsoever fulfillment of any provision hereof, at the
time performance of such provision shall be due, shall involve transcending the
limit of validity prescribed by law, then, ipso facto, the obligation to be
fulfilled shall be reduced to the limit of such validity, and if from any such
circumstance the Holder shall ever receive interest, or anything which might be
deemed interest under applicable law, which would exceed the highest lawful
rate, such amount which would be excessive interest shall be applied to the
reduction of the principal amount owing on account of this Note and not to the
payment of interest, or if such excessive interest exceeds the unpaid balance of
principal of this Note, such excess shall be promptly refunded to the Maker. All
sums paid or agreed to be paid to the Holder for the use, forbearance or
detention of the indebtedness of the Maker to the Holder shall, to the extent
permitted by applicable law, be deemed to be amortized, prorated, allocated and
spread throughout the full term of such indebtedness until payment in full so
that the actual rate of interest on account of such indebtedness is uniform
throughout the term thereof. The terms and provisions of this paragraph shall
control and supersede every other provision of this Note and all other
agreements between the Maker and the Holder.

    Whenever used herein, the words "Maker" and "Holder" shall be deemed to
include their respective successors and assigns.

    THIS NOTE, THE RIGHTS AND OBLIGATIONS OF THE MAKER HEREUNDER, AND ALL
MATTERS ARISING OUT OF OR RELATING TO THIS NOTE SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING WITHOUT LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

    ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST THE MAKER ARISING OUT OF OR
RELATING TO THIS NOTE, OR ANY OBLIGATIONS HEREUNDER, MAY BE BROUGHT IN ANY STATE
OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW
YORK. BY EXECUTING AND DELIVERING THIS NOTE, THE MAKER FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY

2

--------------------------------------------------------------------------------

    (I) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;

    (II) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

    (III) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
THE MAKER AT ITS ADDRESS SET FORTH ABOVE;

    (IV) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER THE MAKER IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;

    (V) AGREES THAT THE HOLDER RETAINS THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST THE MAKER IN THE COURTS
OF ANY OTHER JURISDICTION; AND

    (VI) AGREES THAT THE PROVISIONS OF THIS PARAGRAPH RELATING TO JURISDICTION
AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE
UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.

    THE MAKER HEREBY AGREES TO WAIVE ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS NOTE. The scope of this waiver
is intended to be all-encompassing of any and all disputes that may be filed in
any court and that relate to the subject matter of this Note, including without
limitation contract claims, tort claims, breach of duty claims, and all other
common law and statutory claims. The Maker acknowledges that this waiver is a
material inducement to the Holder to enter into a business relationship, that
the Holder already relied on this waiver in accepting this Note and that the
Holder will continue to rely on this waiver in its related future dealings with
the Maker. The Maker further warrants and represents that it has reviewed this
waiver with its legal counsel, and that knowingly and voluntarily waives its
jury trial rights following consultation with legal counsel. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A WRITTEN WAIVER BY THE HOLDER SPECIFICALLY REFERRING TO THIS
PARAGRAPH AND EXECUTED BY THE HOLDER), AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS NOTE. In
the event of litigation, this Note may be filed as a written consent to a trial
by the court.

3

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the undersigned has duly executed this PROMISSORY NOTE,
or has caused this PROMISSORY NOTE to be duly executed on its behalf, as of the
day and year first hereinabove set forth.

    [SPE]
 
 
By: 

--------------------------------------------------------------------------------

Name:
Title:

4

--------------------------------------------------------------------------------


EXHIBIT F

Pledge Agreement


--------------------------------------------------------------------------------


PLEDGE AGREEMENT


    THIS PLEDGE AGREEMENT (this "Agreement") is dated as of             , 2001
and entered into by and among [SPE], a Delaware corporation ("Pledgor"),
Univision Communications Inc., a Delaware corporation ("Univision"), Univision
Station Group of             , Inc., a Delaware corporation (the "Company"),
Univision Partnership of , a Delaware general partnership and licensee of
Television Station (                                         
                   ) (the "Partnership"), [Station GP Interest LLC], a Delaware
limited liability company (the "LLC") and USA Broadcasting, Inc., a Delaware
corporation ("Secured Party"). All capitalized terms used herein and not
otherwise defined shall be given the meanings ascribed such terms in the Stock
Purchase Agreement by and between Univision and Secured Party dated as of
January 17, 2001, as amended by that certain First Amendment to Stock Purchase
Agreement dated as of May 9, 2001 and by that certain Second Amendment to Stock
Purchase Agreement dated as of June 7, 2001 (and as it may hereafter be amended,
restated, supplemented or otherwise modified from time to time, the "Stock
Purchase Agreement").


PRELIMINARY STATEMENTS


    A.  On the date of the AT Transfer Closing (the "Closing"), Pledgor (a
wholly-owned subsidiary of Univision) is acquiring from Secured Party (or a
direct or indirect wholly-owned subsidiary of Secured Party) all the issued and
outstanding shares of capital stock of the Company which owns the following:
(i) a one hundred percent (100%) membership interest in the LLC, which LLC owns
a one percent (1%) general partner interest in the Partnership and (ii) a
ninety-nine percent (99%) interest in the Partnership.

    B.  Pursuant to Section 1.5 of the Stock Purchase Agreement, Pledgor has
issued an AT Note in the principal amount of $             at the Closing (the
"Secured Amount") which is due and payable upon the Maturity Date (as defined in
the AT Note).

    C.  It is a condition precedent to Secured Party's acceptance of the AT
Notes that Pledgor, Univision, the Company, the Partnership and the LLC shall
have granted the security interests and undertaken the obligations contemplated
by this Agreement.

    NOW, THEREFORE, in consideration of the premises and in order to induce
Secured Party to defer the payment of the Secured Amount at Closing and to
transfer the capital stock of the Company to Pledgor at Closing, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Pledgor, Univision, the Company, the Partnership and the LLC
hereby agree with Secured Party as follows:

SECTION 1.  DEFINITIONS.  For the purposes of this Agreement:

    1.1 "Closing" has the meaning set forth in the preliminary statements.

    1.2 "Company" has the meaning set forth in the first paragraph.

    1.3 "Event of Default" means:

    (a) Pledgor shall fail to pay, when due, the Secured Obligations, or the
failure to pay, when due, any of the AT Notes;

    (b) any of the representations or warranties made by Pledgor, Univision, the
Company, the Partnership or the LLC in this Agreement or any Related Document
shall prove to have been incorrect or misleading in any material respect on or
as of each date made or deemed made;

    (c) the failure of Pledgor, Univision, the Company, the Partnership or the
LLC in any material respect to observe, satisfy or perform any of the terms,
covenants or agreements contained in this Agreement or any Related Document;

    (d) the failure of Pledgor, the Company, the Partnership or the LLC
generally to pay its debts as such debts become due, the admission by Pledgor,
the Company, the Partnership or

--------------------------------------------------------------------------------

the LLC in writing of its inability to pay its debts as such debts become due,
or the making by Pledgor, the Company, the Partnership or the LLC of any general
assignment for the benefit of creditors;

    (e) the commencement by Pledgor, the Company, the Partnership or the LLC of
any case, proceeding, or other action seeking reorganization, arrangement,
adjustment, liquidation, dissolution, or composition of it or its debts, under
any law relating to bankruptcy, insolvency, or reorganization, or relief of
debtors, or seeking appointment of a receiver, trustee, custodian, or other
similar official for it or for all or any substantial part of its property;

    (f)  the commencement of any case, proceeding, or other action against
Pledgor, the Company, the Partnership or the LLC seeking to have any order for
relief entered against any of them as debtor, or seeking reorganization,
arrangement, adjustment, liquidation, dissolution, or composition of it or its
debts under any law relating to bankruptcy, insolvency, reorganization, or
relief of debtors, or seeking appointment of a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official for Pledgor, the
Company, the Partnership or the LLC or for all or any substantial part of any of
their property, and (i) Pledgor, the Company, the Partnership or the LLC shall,
by any act or omission, indicate consent to, approval of, or acquiescence in
such case, proceeding, or action, (ii) such case, proceeding, or action results
in the entry of an order for relief which is not fully stayed within fifteen
(15) days after the entry thereof, or (iii) such case, proceeding, or action
remains undismissed for a period of thirty (30) days or more or is dismissed or
suspended only pursuant to Section 305 of the United States Bankruptcy Code or
any corresponding provision of any future United States bankruptcy law;

    (g) any FCC License owned or held by the Company or the Partnership or any
other FCC license required for the lawful ownership, lease, control, use,
operation, management or maintenance of any broadcast station or other
broadcasting property of the Company or the Partnership shall be cancelled,
terminated, rescinded, revoked, suspended, impaired, otherwise finally denied
renewal, or otherwise modified in any material adverse respect, or shall be
renewed on terms that materially and adversely affect the economic or commercial
value or usefulness thereof, the result of which would have a Material Adverse
Effect; or any such FCC License, the loss of which would have a Material Adverse
Effect, shall no longer be in full force and effect; or the grant of any such
FCC License, the loss of which would have a Material Adverse Effect, or the
grant of any FCC License shall have been stayed, vacated or reversed, or
modified in any material adverse respect, by judicial or administrative
proceedings; or any administrative law judge of the FCC shall have issued an
initial decision in any non-comparative license renewal, license revocation or
any comparative (multiple applicant) proceeding to the effect that any such FCC
License, the loss of which would have a Material Adverse Effect, should be
revoked or not be renewed; or any other proceeding shall have been instituted by
or shall have been commenced before any court, the FCC or any other regulatory
body that more likely than not will result in such cancellation, termination,
rescission, revocation, impairment or suspension of any such FCC License or
result in such modification of any such FCC License that would more likely than
not have a Material Adverse Effect; or the FCC shall deny any ancillary
application if the denial of such ancillary application would more likely than
not have a Material Adverse Effect; or

    (h) the unenforceability of Secured Party's security interest in the Pledged
Collateral with the priority set forth herein for any reason whatsoever.

    1.4 "Indebtedness", as applied to any Person, means, without duplication,
(a) all indebtedness for borrowed money, (b) that portion of obligations with
respect to capital leases that is properly classified as a liability on a
balance sheet in conformity with GAAP, (c) notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money, (d) any obligation owed for all or any part of the deferred
purchase price of property or services (excluding any

2

--------------------------------------------------------------------------------

such obligations incurred under ERISA), which purchase price is (i) due more
than three months from the date of incurrence of the obligation in respect
thereof or (ii) evidenced by a note or similar written instrument, and (e) all
indebtedness secured by any Encumbrance on any property or asset owned or held
by that Person regardless of whether the indebtedness secured thereby shall have
been assumed by that Person or is nonrecourse to the credit of that Person.

    1.5 "Investment" means (a) any direct or indirect purchase or other
acquisition by the Company or the Partnership of, or of a beneficial interest
in, any Securities of any other Person (including any subsidiary) and (b) any
direct or indirect loan, advance (other than advances to employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contribution by the Company or the
Partnership to any other Person, including all indebtedness and accounts
receivable from that other Person that are not current assets or did not arise
from sales to that other Person in the ordinary course of business. The amount
of any Investment shall be the original cost of such Investment plus the cost of
all additions thereto, without any adjustments for increases or decreases in
value, or write-ups, write-downs or write-offs with respect to such Investment.

    1.6 "LLC" has the meaning set forth in the first paragraph.

    1.7 "Material Adverse Effect" means a material adverse effect upon the
business, operations, prospects, properties, assets or condition (financial or
otherwise) of the Company, the Partnership or the LLC.

    1.8 "Partnership" has the meaning set forth in the first paragraph.

    1.9 "Pledged Collateral" means:

    (a) all shares of stock owned by Pledgor in the Company, including all
securities convertible into, and rights, warrants, options and other rights to
purchase or otherwise acquire, any of the foregoing now or hereafter owned by
Pledgor, including those owned on the date hereof and described in Schedule I,
and the certificates or other instruments representing any of the foregoing and
any interest of Pledgor in the entries on the books of any securities
intermediary pertaining thereto (the "Pledged Shares"), and all dividends,
distributions, returns of capital, cash, warrants, options, rights, instruments,
right to vote or manage the business of the Company pursuant to organizational
documents governing the rights and obligations of the stockholders, and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such Pledged Shares;

    (b) all partnership interests owned by the Company and the LLC in the
Partnership, including all rights to purchase or otherwise acquire any such
interests, now or hereafter owned by Pledgor, including those owned on the date
hereof and disclosed in Schedule I (the "Pledged Partnership Interest"), and any
instruments representing any of the foregoing, and all distributions, returns of
capital, cash, rights, instruments, right to vote or manage the business of the
Partnership pursuant to organizational documents governing the rights and
obligations of the partners, and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such Pledged Partnership Interest;

    (c) to the extent not covered by clause (a) or (b) above, all proceeds of
any or all of the foregoing is Pledged Collateral. For purposes of this
Agreement, the term "proceeds" includes whatever is receivable or received when
Pledged Collateral or proceeds are sold, exchanged, collected or otherwise
disposed of, whether such disposition is voluntary or involuntary, and includes,
without limitation, proceeds of any indemnity or guaranty payable to Pledgor or
Secured Party from time to time with respect to any of the Pledged Collateral.

    1.10  "Pledged Partnership Interest" has the meaning set forth in
Section 1.9(b).

3

--------------------------------------------------------------------------------

    1.11  "Pledged Shares" has the meaning set forth in Section 1.9(a).

    1.12  "Pledgor" has the meaning set forth in the first paragraph.

    1.13  "Related Document" means each of the Stock Purchase Agreement or any
other document, instrument, agreement or certificate executed or delivered in
connection with this Agreement or the Stock Purchase Agreement, including, but
not limited to, any AT Affiliation Agreement, any AT Note, and any Pledge
Agreement.

    1.14  "Securities" means any stock, shares, partnership interests, voting
trust certificates, certificates of interest or participation in any
profit-sharing agreement or arrangement, options, warrants, bonds, debentures,
notes, or other evidences of indebtedness, secured or unsecured, convertible,
subordinated or otherwise, or in general any instruments commonly known as
"securities" or any certificates of interest, shares or participations in
temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.

    1.15  "Secured Amount" has the meaning set forth in the preliminary
statements.

    1.16  "Secured Party" has the meaning set forth in the first paragraph.

    1.17  "Secured Obligations" has the meaning set forth in Section 2.

    1.18  "Securities Act" has the meaning set forth in Section 5.3.

    1.19  "Stock Purchase Agreement" has the meaning set forth in the first
paragraph.

    1.20  "UCC" has the meaning set forth in Section 5.1.

    1.21  "Univision" has the meaning set forth in the first paragraph.

SECTION 2.  PLEDGE OF SECURITY.  

    As security for the due and punctual payment in full and performance by
Pledgor of all its obligations and liabilities to pay the Secured Amount under
the AT Note (all such obligations of Pledgor being the "Secured Obligations"),
Pledgor, the Company and the LLC, as applicable, hereby pledge and assign to
Secured Party, for the benefit of Secured Party, and hereby grant to Secured
Party, for the benefit of Secured Party, a first priority security interest in
the Pledged Collateral and the proceeds thereof.

SECTION 3.  DELIVERY OF PLEDGED COLLATERAL.  

    Simultaneously with the execution of this Agreement, Pledgor is delivering
all certificates or instruments representing or evidencing the Pledged Shares to
be held by or on behalf of Secured Party pursuant hereto, in suitable form for
transfer by delivery or, as applicable, accompanied by Pledgor's endorsement,
where necessary, or duly executed instruments of transfer or assignment in
blank, all in form and substance satisfactory to Secured Party, together with
any other documents necessary to cause Secured Party to have a good, valid and
perfected first pledge of, lien on and security interest in the Pledged Shares,
free and clear of all Encumbrances. Simultaneously with the execution of this
Agreement, the Company and the LLC are delivering duly executed financing
statements for the Pledged Partnership Interest, which when filed in the proper
jurisdiction, shall cause Secured Party to have a good, valid and perfected
pledge of, lien on and security interest in the Pledged Partnership Interest,
free and clear of all Encumbrances. Upon the occurrence and during the
continuation of an Event of Default, Secured Party shall have the right, without
notice to Pledgor, to transfer to or to register in the name of Secured Party or
any of its nominees any or all of the Pledged Shares or Pledged Partnership
Interest. In addition, Secured Party shall have the right at any time to
exchange certificates or instruments representing or evidencing Pledged Shares
for certificates or instruments of smaller or larger denominations. Secured
Party hereby confirms receipt of certificates representing the

4

--------------------------------------------------------------------------------

Pledged Shares and agrees to hold the Pledged Shares and Pledged Partnership
Interest in accordance with the terms of this Agreement.

SECTION 4.  VOTING RIGHTS.  

    4.1 So long as no Event of Default shall have occurred and be continuing,
Pledgor, the Company and the LLC shall be entitled to exercise, any and all
voting and other consensual rights pertaining to the Pledged Collateral or any
part thereof for any purpose not inconsistent with the terms of this Agreement.

    4.2 Upon the occurrence and during the continuation of an Event of Default,
upon written notice from Secured Party to Pledgor, all rights of Pledgor, the
Company and the LLC to exercise the voting and other consensual rights which
they would otherwise be entitled to exercise pursuant to Section 4.1 shall
cease, and all such rights shall thereupon become vested in Secured Party who
shall thereupon have the sole right to exercise such voting and other consensual
rights.

    4.3 In order to permit Secured Party to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant to Section 4.2:

    (a) Pledgor, the Company or the LLC shall promptly execute and deliver (or
cause to be executed and delivered) to Secured Party all such proxies, and other
instruments as Secured Party may from time to time reasonably request; and

    (b) without limiting the effect of Section 4.3(a), (i) Pledgor hereby grants
to Secured Party an irrevocable proxy to the extent permitted by law to vote the
Pledged Shares and to exercise all other rights, powers, privileges and remedies
to which a holder of the Pledged Shares would be entitled (including, without
limitation, giving or withholding written consents of shareholders, calling
special meetings of shareholders and voting at such meetings), which proxy shall
be effective, automatically and without the necessity of any action (including
any transfer of any Pledged Shares on the record books of the issuer thereof) by
any other Person (including the issuer of the Pledged Shares or any officer or
agent thereof), upon the occurrence of an Event of Default and which proxy shall
only terminate upon the payment in full of the Secured Obligations and (ii) the
Company and the LLC, as applicable, hereby grant to Secured Party an irrevocable
proxy to the extent permitted by law to vote the Pledged Partnership Interest
and to exercise all other rights, powers, privileges and remedies to which a
holder of the Pledged Partnership Interest would be entitled (including, without
limitation, giving or withholding written consents of partners, calling special
meetings of partners and voting at such meetings), which proxy shall be
effective, automatically and without the necessity of any action by any other
Person, upon the occurrence of an Event of Default and which proxy shall only
terminate upon the payment in full of the Secured Obligations.

SECTION 5.  REMEDIES UPON DEFAULT.  

    5.1 If any Event of Default shall have occurred and be continuing:

    (a) Secured Party may exercise in respect of the Pledged Collateral, in
addition to all other rights and remedies provided for herein or otherwise
available to it, all the rights and remedies of a secured party upon default
under the Uniform Commercial Code as adopted in the applicable jurisdiction (the
"UCC") (whether or not the UCC applies to the affected Pledged Collateral),

    (b) Secured Party may apply any cash held by the Secured Party hereunder in
the manner provided in Section 12, and

    (c) Secured Party may also in its sole discretion, without notice except as
specified below, sell the Pledged Collateral or any part thereof in one or more
parcels at public or private sale, at any exchange or broker's board or at any
of Secured Party's offices or elsewhere, for cash, on credit or

5

--------------------------------------------------------------------------------

for future delivery, at such time or times and at such price or prices and upon
such other terms as Secured Party may deem commercially reasonable, irrespective
of the impact of any such sales on the market price of the Pledged Collateral.

    5.2 Secured Party may be the purchaser of any or all of the Pledged
Collateral at any sale pursuant to Section 5.1(c) and thereafter may hold the
same, absolutely, free from any right or claim of whatsoever kind. Secured Party
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Pledged Collateral sold at
any such public sale, to use and apply any of the Secured Obligations as a
credit on account of the purchase price for any Pledged Collateral payable by
Secured Party at such sale. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of Pledgor,
and Pledgor hereby waives (to the extent permitted by applicable law) all rights
of redemption, stay and/or appraisal which it now has or may at any time in the
future have under any rule of law or statute now existing or hereafter enacted.
Pledgor agrees that, to the extent notice of sale shall be required by law, at
least five days' notice to Pledgor of the time and place of any public sale or
the time after which any private sale is to be made shall constitute reasonable
notification. Secured Party shall not be obligated to make any sale of Pledged
Collateral regardless of notice of sale having been given. Secured Party may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned. Pledgor hereby waives any
claims against Secured Party arising by reason of the fact that the price at
which any Pledged Collateral may have been sold at such a private sale was less
than the price which might have been obtained at a public sale, even if Secured
Party accepts the first offer received and does not offer such Pledged
Collateral to more than one offeree. If the proceeds of any sale or other
disposition of the Pledged Collateral are insufficient to pay all the Secured
Obligations, Pledgor shall be liable for the deficiency and the fees of any
attorneys employed by Secured Party to collect such deficiency.

    5.3 Pledgor recognizes that, by reason of certain prohibitions contained in
the Securities Act of 1933, as amended (the "Securities Act"), and applicable
state securities laws, Secured Party may be compelled, with respect to any sale
of all or any part of the Pledged Collateral conducted without prior
registration or qualification of such Pledged Collateral under the Securities
Act and/or such state securities laws, to limit purchasers to those who will
agree, among other things, to acquire the Pledged Collateral for their own
account, for investment and not with a view to the distribution or resale
thereof. Pledgor acknowledges that any such private sales may be at prices and
on terms less favorable than those obtainable through a public sale without such
restrictions (including, without limitation, a public offering made pursuant to
a registration statement under the Securities Act) and, notwithstanding such
circumstances, Pledgor agrees that any such private sale shall be deemed to have
been made in a commercially reasonable manner and that Secured Party shall have
no obligation to engage in public sales and no obligation to delay the sale of
any Pledged Collateral for the period of time necessary to permit the issuer
thereof to register it for a form of public sale requiring registration under
the Securities Act or under applicable state securities laws, even if such
issuer would, or should, agree to so register it.

    5.4 If Secured Party determines to exercise its right to sell any or all of
the Pledged Collateral, upon written request, Pledgor shall, and shall cause the
Company and the LLC to, furnish to Secured Party all such information as Secured
Party may request in order to determine the number of shares and other
instruments included in the Pledged Collateral which may be sold by Secured
Party in exempt transactions under the Securities Act and the rules and
regulations of the Securities and Exchange Commission thereunder, as the same
are from time to time in effect. Pledgor also hereby acknowledges that any
private sale of the Pledged Collateral may be subject to compliance with federal
and state securities laws.

6

--------------------------------------------------------------------------------

    5.5 Secured Party, instead of exercising the power of sale herein conferred
upon it, may proceed by a suit or suits at law or in equity to foreclose its
lien or security interest arising from this Agreement and sell the Pledged
Collateral, or any portion thereof, under a judgment or decree of a court or
courts of competent jurisdiction. On any sale of the Pledged Collateral, Secured
Party is hereby authorized to comply with any limitation or restriction in
connection with such sale that it may be advised by counsel is necessary in
order to avoid any violation of applicable law or in order to obtain any
required approval of the purchaser or purchasers by any governmental regulatory
authority or officer of court.

    5.6 Notwithstanding anything to the contrary set forth in this Agreement,
Secured Party, agrees that to the extent prior FCC approval is required pursuant
to the Communications Act (or the prior approval of any Governmental Entity is
required under applicable law) for (a) the operation and effectiveness of any
grant, right or remedy, or the loss of any voting or consent right, hereunder,
or (b) taking any action that may be taken by Secured Party hereunder, such
grant, right, remedy, loss of right, or action will be subject to such prior FCC
approval or, to the extent applicable, Governmental Entity approval having been
obtained by or in favor of Secured Party (and Pledgor and Univision will use,
and will cause Pledgor, the Company, the Partnership or the LLC, to use, as
applicable, their respective best efforts to obtain any such approval as
promptly as possible). Pledgor and Univision each agrees that, upon and during
the continuance of an Event of Default and at Secured Party's request, Pledgor
and Univision will, and will cause Pledgor, the Company, the Partnership or
the LLC, as applicable, to, immediately file, or cause to be filed, such
applications for approval and shall take all other and further actions required
by the Secured Party to obtain such governmental authorizations as are necessary
to transfer ownership and control to Secured Party, or its successors or
assigns, of the Pledged Collateral. To enforce the provisions of this
Section 5.6, Secured Party is empowered to request the appointment of a receiver
from any court of competent jurisdiction. Such receiver shall be instructed to
seek from the FCC and, to the extent applicable, any Governmental Entity, an
involuntary transfer of control of any of the Company's or the Partnership's FCC
Licenses for the purpose of seeking a bona fide purchaser to whom control will
ultimately be transferred. Pledgor and Univision each hereby agrees to
authorize, and to cause Pledgor, the Company, the Partnership and the LLC, as
applicable, to authorize, such an involuntary transfer of control upon the
request of the receiver so appointed and, if Pledgor or Univision shall refuse
to authorize or cause Pledgor, the Company, the Partnership and the LLC, as the
case may be, so to authorize the transfer, its approval may be required by the
court. Upon the occurrence and continuance of an Event of Default, Pledgor and
Univision each shall further use their respective best efforts, and shall cause
Pledgor, the Company, the Partnership and the LLC, as applicable, to use their
respective best efforts, to assist in obtaining approval of the FCC, if
required, or, to the extent applicable, any Governmental Entity, if required,
for any action or transactions contemplated by this Agreement, including,
without limitation, preparation, execution and filing with the FCC and, to the
extent applicable, any Governmental Entity of the assignor's or transferor's
portion of any application or applications for consent to the assignment of any
of the Company's or the Partnership's FCC Licenses or transfer of control
necessary or appropriate under the FCC's Rules or the rules and regulations of
any applicable Governmental Entity for approval of the transfer or assignment of
any portion of the Pledged Collateral, together with any of the Company's or the
Partnership's FCC Licenses or other authorization. Pledgor and Univision each
acknowledges that the assignment or transfer of any interest in the Company's
and the Partnership's FCC Licenses acquired hereunder is integral to the Secured
Party's realization of the value of the Pledged Collateral, that there is no
adequate remedy at law for failure by Pledgor or Univision to comply with the
provisions of this Section 5.6 and that such failure would not be adequately
compensable in damages, and therefore agree that the agreements contained in
this Section 5.6 may be specifically enforced.

    Notwithstanding anything to the contrary contained in this Agreement or any
Related Documents, Secured Party shall not, without first obtaining the approval
of the FCC and, to the extent applicable, any Governmental Entity, take any
action pursuant to this Agreement which would constitute or result

7

--------------------------------------------------------------------------------

in any acquisition or transfer of ownership of the Pledgor or Univision or their
respective assets, assignment of any of the Company's or the Partnership's FCC
Licenses or any change of control of Pledgor or Univision or any other Person if
such assignment, acquisition, transfer or change in control would require, under
then existing law (including FCC Rules), the prior approval of the FCC or any
Governmental Entity.

    Secured Party acknowledges that after the occurrence of an Event of Default,
all requisite consents of the FCC and any applicable Governmental Entity must be
obtained prior to the exercise by Secured Party and/or a purchaser, at a public
or private sale, or any rights as an equity holder in the Pledged Collateral.

    5.7 It is expressly understood and agreed by Pledgor that Secured Party may
exercise its rights under the Stock Purchase Agreement or any Related Document
providing security for the Secured Obligations or otherwise without exercising
its rights or affecting the security provided hereunder, and it is further
understood and agreed by Pledgor that Secured Party may proceed against all or
any portion or portions of the Pledged Collateral and all other collateral
securing the Secured Obligations in such order and at such time as Secured
Party, in its sole discretion, sees fit; and Pledgor each hereby expressly
waives any rights under the doctrine of marshalling of assets.

    5.8 Compliance with the procedures in this Section 5 shall result in a sale
or disposition of the Pledged Collateral pursuant to Section 5.1(c) being
considered or deemed to have been made in a commercially reasonable manner.

SECTION 6.  REPRESENTATIONS AND WARRANTIES OF PLEDGOR.  

    6.1 Pledgor represents and warrants as follows:

    (a)  Organization and Powers.  Pledgor is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
Pledgor has all requisite corporate power and authority to own the Pledged
Collateral and to execute, deliver and perform this Agreement and to carry out
the transactions contemplated hereby.

    (b)  No Conflict.  The execution, delivery and performance by Pledgor of
this Agreement and the consummation of the transactions contemplated by this
Agreement do not and will not (i) violate any provision of any law or any
governmental rule or regulation applicable to Pledgor, the certificate of
incorporation or by-laws of Pledgor, as the case may be, or any order, judgment
or decree of any court or other agency of government binding on Pledgor,
(ii) conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any contractual obligation of Pledgor or
result in or require the acceleration of any of their respective indebtedness
pursuant to any agreement, indenture or other instrument to which Pledgor is a
party or by which Pledgor or any of their respective properties may be bound or
affected, (iii) conflict with or violate any judgment, decree, order, law,
statute, ordinance, license or other governmental rule or regulation applicable
to Pledgor, (iv) result in or require the creation or imposition of any
Encumbrance upon the Pledged Collateral (other than those created in favor of
Secured Party hereunder), or (v) require any approval of stockholders or any
approval or consent of any Person under any contractual obligation of Pledgor.

    (c)  Due Authorization; Binding Obligation.  The execution, delivery and
performance of this Agreement has been duly and validly authorized by all
necessary actions on the part of Pledgor (none of which actions have been
modified or rescinded and all of which actions are in full force and effect).
This Agreement has been duly executed and delivered by Pledgor and is the
legally valid and binding obligation of Pledgor enforceable against each of them
in accordance with its respective terms.

8

--------------------------------------------------------------------------------



    (d)  Office Locations.  The principal place of business and the chief
executive office of Pledgor, and the office where Pledgor keeps its books and
records, is, as of the date hereof, located at the location set forth on
Schedule 6.1(d).

    (e)  Financing Statements.  Pledgor has not signed any financing statement,
security agreement or other Encumbrance instrument covering all or any part of
the Pledged Collateral, except as may have been filed in favor of Secured Party
pursuant to this Agreement.

    (f)  Authorizations.  No authorization, approval or other action by, and no
notice to or filing with, any Governmental Entity or regulatory body (except, to
the extent applicable, the FCC) or any third party is required for either
(i) the pledge by Pledgor of the Pledged Collateral pursuant to this Agreement
and the grant by Pledgor of the security interest granted hereby, (ii) the
execution, delivery or performance of this Agreement by Pledgor, (iii) the
exercise by Secured Party of the voting or other rights, or the remedies in
respect of the Pledged Collateral, provided for in this Agreement (except as may
be required in connection with a disposition of Pledged Collateral by laws
affecting the offering and sale of securities generally and except as required
by the Communications Act), or (iv) the perfection and maintenance of the pledge
and security interest created hereunder (including the first priority nature of
such security interest), except for the filing of financing statements under the
UCC with respect to the Pledged Partnership Interest, which financing statements
have been duly filed and are in full force and effect, and the actions described
in Section 3 with respect to Pledged Shares, which actions have been taken and
are in full force and effect.

    (g)  Perfection.  All filings and other actions necessary or desirable to
perfect and protect the security interests in the Pledged Collateral created
under this Agreement have been duly made or taken and are in full force and
effect, and this Agreement creates in favor of Secured Party a valid and,
together with such filings and other actions, perfected first priority security
interest in the Pledged Collateral, securing the payment of the Secured
Obligations.

    (h)  Other Information.  All information hereafter supplied to Secured Party
by or on behalf of Pledgor with respect to the Pledged Collateral is accurate
and complete in all respects.

    (i)  No Adverse Actions.  There is no action, claim, suit, proceeding or
investigation pending, or to the knowledge of Pledgor, threatened or reasonably
anticipated, against or affecting Pledgor, this Agreement, or the transactions
contemplated hereby, before or by any court, arbitrator or Governmental Entity
which might adversely affect Pledgor's ability to perform its obligations under
this Agreement or might materially adversely affect the value of the Pledged
Collateral.

    (j)  Formation of Pledgor.  Pledgor has been formed for the sole purpose of
acquiring the Stock. Other than the Stock, and the issued and outstanding shares
of the capital stock of any other AT Subsidiary, Pledgor has no other assets,
and other than the AT Notes. Pledgor has no other Indebtedness. Univision owns
all of the issued and outstanding capital stock of Pledgor.

SECTION 7.  AFFIRMATIVE COVENANTS OF PLEDGOR AND UNIVISION.  

    7.1 Each of Pledgor and Univision covenants and agrees that, so long as this
Agreement shall remain in effect, and until payment in full of the Secured
Obligations, Pledgor shall, and Univision shall cause Pledgor to:

    (a) pledge hereunder, immediately upon its acquisition (directly or
indirectly) thereof, any and all additional shares of stock or other securities
of the Company, and any and all additional interests of the Partnership;

    (b) promptly deliver to Secured Party all written notices received by it
with respect to the Pledged Collateral;

9

--------------------------------------------------------------------------------

    (c) pay all debts and perform all obligations promptly and in accordance
with the terms thereof, and pay and discharge promptly when due all taxes,
assessments and governmental charges or levies imposed upon, and all claims
against, the Pledged Collateral, except to the extent the validity thereof is
being contested in good faith; provided that Pledgor shall in any event pay such
taxes, assessments, charges, levies or claims not later than five (5) days prior
to the date of any proposed sale under any judgment, writ or warrant of
attachment entered or filed against Pledgor or any of the Pledged Collateral as
a result of the failure to make such payment; provided, further, that Univision
shall have no obligation or liability for the payment of any AT Note and shall
not be deemed to be a direct or indirect obligor or guarantor of any such debts,
obligations, taxes, assessments and governmental charges or levies, and claims
against the Pledged Collateral as a result of this Section 7.1(c);

    (d) preserve and maintain its existence in good standing;

    (e) comply with the requirements of all applicable laws, rules, regulations
and orders of all applicable governmental authorities, a breach of which might
materially adversely affect the value of the Pledged Collateral; and

    (f)  give reasonably prompt written notice to Secured Party after learning
of:

(i)any action, suit, or proceeding instituted or threatened against Pledgor, in
any federal, state or foreign court or before or by any commission or other
regulatory body (federal, state, or local, domestic or foreign), an adverse
determination in which may reasonably be expected to lead to or to result in a
material adverse effect upon the value of the Pledged Collateral;

(ii)the filing, recording or assessment of any federal, state, local or foreign
tax Encumbrance against Pledgor, an adverse determination in which may lead to
or result in a material adverse effect upon the value of the Pledged Collateral;

(iii)the occurrence of any Event of Default or event which, with the passage of
time or giving of notice would constitute an Event of Default, hereunder;

(iv)a default or assertion of a default under any other agreement, instrument or
indenture to which Pledgor is a party or by which Pledgor or the Pledged
Collateral may be bound or subject, or any other action, event or condition of
any nature against or affecting Pledgor, which may reasonably be expected to
lead to or result in a material adverse effect upon the value of the Pledged
Collateral;

(v)any Encumbrance that has attached to or been made or asserted against any of
the Pledged Collateral; or

(vi)any material change in any of the Pledged Collateral.

    7.2 Each of Pledgor, Univision, the Company and the Partnership covenants
and agrees that, so long as this Agreement shall remain in effect, and until
payment in full of the Secured Obligations, the Company and Partnership shall,
and Univision and Pledgor shall cause the Company, the Partnership and the LLC
to:

    (a) preserve and maintain their respective existences in good standing, and
their respective licenses (including, without limitation, their FCC licenses),
approvals, privileges and franchises in full force and effect as may be
necessary to own, acquire or dispose of their respective properties, to conduct
their respective businesses, or to comply with the construction, operating and
reporting requirements of the FCC or any other Governmental Entity applicable to
their respective businesses;

10

--------------------------------------------------------------------------------

    (b) comply with all applicable laws, rules, regulations and orders, such
compliance to include, without limitation, compliance with the FCC Rules and
environmental Laws;

    (c) pay all taxes, assessments and other governmental charges imposed upon
the Company, the Partnership or the LLC or any of their respective properties or
assets or in respect of any of their income, businesses or franchises before any
penalty accrues thereon, and all claims (including claims for labor, services,
materials and supplies) for sums that have become due and payable and that by
law have or may become an Encumbrance upon any of their properties or assets,
prior to the time when any penalty or fine shall be incurred with respect
thereto; provided that no such charge or claim need be paid if it is being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as (i) such reserve or other appropriate
provision, if any, as shall be required in conformity with GAAP shall have been
made therefor and (ii) in the case of a charge or claim which has or may become
an Encumbrance against any of the properties or assets of the Company, the
Partnership or the LLC, such proceedings conclusively operate to stay the sale
of any portion of the properties or assets of the Company, the Partnership or
the LLC to satisfy such charge or claim;

    (d) maintain or cause to be maintained in good repair, working order and
condition, ordinary wear and tear excepted, all material properties used or
useful in the business (including all intellectual property) of the Company, the
Partnership and the LLC and from time to time cause all appropriate repairs,
renewals and replacements thereof to be made;

    (e) so long as no Event of Default exists, promptly and diligently apply any
net insurance or condemnation proceeds to pay or reimburse the costs of
repairing, restoring or replacing the assets in respect of which such proceeds
were received, and if an Event of Default exists, promptly and diligently apply
any net insurance or condemnation proceeds to pay the Secured Obligations;

    (f)  permit any authorized representatives designated by any Secured Party
to visit and inspect any of the properties of the Company, the Partnership or
the LLC, to inspect, copy and take extracts from its and their financial and
accounting records, and to discuss its and their affairs, finances and accounts
with its and their officers and independent public accountants (provided that
the Company, the Partnership or the LLC may, if they so choose, be present at or
participate in any such discussion), all upon reasonable notice and at such
reasonable times during normal business hours and as often as may reasonably be
requested;

    (g) provide, with reasonable promptness, the following to Secured Party:

(i)after any material contract of the Company, the Partnership or the LLC is
terminated or amended in a manner that is materially adverse to the Company, the
Partnership or the LLC, as the case may be, or any new material contract is
entered into, a written statement describing such event with copies of such
material amendments or new contracts, and an explanation of any actions being
taken with respect thereto; and

(ii)such other information and data with respect to the Company, the Partnership
or the LLC as from time to time may be reasonably requested by Secured Party;
and

    (h) give reasonably prompt written notice to Secured Party after learning
of:

(i)any action, suit, or proceeding instituted or threatened against the Company,
the Partnership or the LLC in any federal, state or foreign court or before or
by any commission or other regulatory body (federal, state, or local, domestic
or foreign), an adverse determination in which may reasonably be expected to
lead to or to result in a Material Adverse Effect;

11

--------------------------------------------------------------------------------

(ii)the filing, recording or assessment of any federal, state, local or foreign
tax Encumbrance against the Company, the Partnership or the LLC, an adverse
determination in which may lead to or result in a Material Adverse Effect;

(iii)a default or assertion of a default under any other agreement, instrument
or indenture to which the Company, the Partnership or the LLC is a party or by
which the Company, the Partnership or the LLC or any of their respective
businesses, properties or assets may be bound or subject, or any other action,
event or condition of any nature against or affecting the Company, the
Partnership or the LLC, which may reasonably be expected to lead to or result in
a Material Adverse Effect;

(iv)any Encumbrance that has attached to or been made or asserted against any of
their respective businesses, properties or assets;

(v)any material change in any of their respective businesses, properties or
assets; and

(vi)any forfeiture, non-renewal, cancellation, termination, revocation,
suspension, impairment or material adverse modification of any FCC Licenses held
by the Company, the Partnership or the LLC, any notice of default or forfeiture
with respect to any such FCC License, any refusal by any Governmental Entity
(including the FCC) to renew or extend any such FCC License, any notice from the
FCC that the FCC is initiating a reconsideration of the grant of any FCC
consent, or any denial by the FCC of any FCC applications filed by the Company,
the Partnership or the LLC to the extent such denial may have a reasonable
possibility of having a Material Adverse Effect.

    7.3 Each of Pledgor, the Company, the Partnership and the LLC agrees that
from time to time, at their expense,

    (a) Pledgor will promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or desirable, or
that Secured Party may reasonably request, in order to perfect and protect any
security interest granted or purported to be granted hereby or to enable Secured
Party to exercise and enforce its rights and remedies hereunder with respect to
any Pledged Collateral. Without limiting the generality of the foregoing,
Pledgor will: (a) execute and file such financing or continuation statements, or
amendments thereto, and such other instruments or notices, as may be necessary
or desirable, or as Secured Party may request, in order to perfect and preserve
the security interests granted or purported to be granted hereby and (b) at
Secured Party's request, appear in and defend any action or proceeding that may
affect Pledgor's title to or Secured Party's security interest in all or any
part of the Pledged Collateral. Pledgor hereby authorizes Secured Party to file
one or more financing or continuation statements, and amendments thereto,
relative to all or any part of the Pledged Collateral without the signature of
Pledgor. Pledgor agrees that a carbon, photographic or other reproduction of
this Agreement or of a financing statement signed by Pledgor shall be sufficient
as a financing statement and may be filed as a financing statement in any and
all jurisdictions.

    (b) Subject to Section 5.6, at the request of Secured Party, each of the
Company, the Partnership and the LLC shall, and Pledgor shall cause the Company,
the Partnership and the LLC to, grant a first priority perfected security
interest and pledge all of the assets of the Company, the Partnership and
the LLC to further secure the Secured Obligations provided, however, the
Partnership shall not be required to grant a security interest in any FCC
License so long as the grant of such a security interest would violate FCC
Rules. Upon such request, each of Pledgor, the Company, the Partnership and the
LLC will promptly execute and deliver all further instruments and documents, and
take all further action, that may be necessary or desirable, or that Secured
Party may reasonably request, in order to perfect and protect any security
interest granted or purported to be granted hereby or to enable Secured Party to
exercise and enforce its rights and

12

--------------------------------------------------------------------------------

remedies hereunder with respect to pledge all of the assets of the Company, the
Partnership and the LLC to further secure the Secured Obligations. Without
limiting the generality of the foregoing, the Company, the Partnership and
the LLC will and Pledgor shall cause the Company, the Partnership and the LLC
to: (a) execute and file such financing or continuation statements, or
amendments thereto, and such other instruments or notices, as may be necessary
or desirable, or as Secured Party may request, in order to perfect and preserve
the security interests granted or purported to be granted hereby and (b) at
Secured Party's request, appear in and defend any action or proceeding that may
affect the Company's and the Partnership's title to or Secured Party's security
interest in all or any part of the assets of the Company, the Partnership and
the LLC to further secure the Secured Obligations. The Company, the Partnership
and the LLC hereby authorize Secured Party to file one or more financing or
continuation statements, and amendments thereto, relative to all or any part of
the assets of the Company, the Partnership and the LLC to further secure the
Secured Obligations without the signature of either of them. The Company and the
Partnership agree that a carbon, photographic or other reproduction of this
Agreement or of a financing statement signed by either of them shall be
sufficient as a financing statement and may be filed as a financing statement in
any and all jurisdictions.

    7.4 Pledgor further agrees that it will, upon obtaining any additional
shares of stock or other securities required to be pledged hereunder as provided
in Section 7.1(a), promptly (and in any event within five (5) business days)
deliver to Secured Party a Pledge Amendment, duly executed by Pledgor, in
substantially the form of Schedule II annexed hereto (a "Pledge Amendment"), in
respect of the additional Pledged Shares to be pledged pursuant to this
Agreement. Upon each delivery of a Pledge Amendment to Secured Party, the
representations and warranties contained in Section 6 hereof shall be deemed to
have been made by Pledgor as to the Pledged Collateral described in such Pledge
Amendment. Pledgor hereby authorizes Secured Party to attach each Pledge
Amendment to this Agreement and agrees that all Pledged Shares listed on any
Pledge Amendment delivered to Secured Party shall for all purposes hereunder be
considered Pledged Collateral; provided that the failure of Pledgor to execute a
Pledge Amendment with respect to any additional Pledged Shares pledged pursuant
to this Agreement shall not impair the security interest of Secured Party
therein or otherwise adversely affect the rights and remedies of Secured Party
hereunder with respect thereto.

SECTION 8.  NEGATIVE COVENANTS OF PLEDGOR AND UNIVISION.  

    8.1 Each of Pledgor and Univision covenants and agrees that, so long as this
Agreement shall remain in effect, and until payment in full of the Secured
Obligations, Pledgor shall not and Univision shall not permit Pledgor to:

    (a) merge, consolidate, admit new partners, dissolve or sell, transfer,
assign or otherwise convey any of its respective rights or assets;

    (b) directly or indirectly, create, incur, assume or guaranty, or otherwise
become or remain directly or indirectly liable with respect to, any Indebtedness
other than the AT Notes;

    (c) except as provided in this Agreement or any Related Document, directly
or indirectly, create, incur, assume or permit to exist any Encumbrance on or
with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of Pledgor, whether now
owned or hereafter acquired, or any income or profits therefrom, or file or
permit the filing of, or permit to remain in effect, any financing statement or
other similar notice of any Encumbrance with respect to any such property,
asset, income or profits under the UCC or under any similar recording or notice
statute;

    (d) directly or indirectly enter into any agreement, contract, plans,
leases, instruments, arrangements, licenses or commitments;

13

--------------------------------------------------------------------------------

    (e) directly or indirectly, make or own any Investment in any Person,
including any joint venture, or acquire, by purchase or otherwise, all or
substantially all the business, property or fixed assets of, or capital stock or
other ownership interest of any Person, or any division or line of business of
any Person, or enter into any time brokerage, local marketing or joint operating
agreement except investments in cash or cash equivalents;

    (f)  alter the corporate, capital or legal structure of Pledgor, create or
acquire any subsidiary (other than an AT Subsidiary), or enter into any
transaction of merger or consolidation, or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease or sub-lease
(as lessor or sublessor), transfer or otherwise dispose of, in one transaction
or a series of transactions, all or any part of its business, property or
assets, whether now owned or hereafter acquired;

    (g) directly or indirectly, become or remain liable as lessee or as a
guarantor or other surety with respect to any lease, whether an operating lease
or a capital lease, of any property (whether real, personal or mixed), whether
now owned or hereafter acquired;

    (h) declare or pay any dividend or other distribution on any capital stock
of Pledgor, or redeem or exchange any capital stock of Pledgor;

    (i)  engage in any business other than holding the Stock of the Company and
the Stock of any other AT Subsidiary;

    (j)  change its name, identity or corporate structure in any manner that
might make any financing statement filed in connection with this Agreement
seriously misleading unless Pledgor shall have given Secured Party thirty
(30) days prior written notice thereof and shall have taken all action deemed
necessary or appropriate by Secured Party to protect its Encumbrances and the
perfection and priority thereof; or

    (k) change its principal place of business or chief executive office unless
it shall have given Secured Party thirty (30) days prior written notice thereof
and shall have taken all action deemed necessary or appropriate by Secured Party
to cause its security interest in the Pledged Collateral to be perfected with
the priority required by this Agreement.

    8.2 Each of Pledgor, Univision, the Company, the Partnership and the LLC
covenants and agrees that, so long as this Agreement shall remain in effect, and
until payment in full of the Secured Obligations, each of the Company and the
Partnership shall not, and Pledgor and Univision shall not permit the Company,
the Partnership or the LLC to, and Pledgor and Univision shall affirmatively
cause the Company, the Partnership and the LLC not to:

    (a) merge, consolidate, admit new partners or members, dissolve or sell,
transfer, assign or otherwise convey any of their respective rights or assets,
including the Company's and the LLC's interest in the Partnership, and the
Partnership's FCC Licenses;

    (b) issue any stock or other securities in addition to or in substitution
for the Pledged Shares issued by the Company, except to Pledgor;

    (c) issue any partnership interests in addition to or in substitution for
the Pledged Partnership Interest issued by the Partnership, except to Pledgor;

    (d) issue any membership interests in addition to or in substitution for the
membership interest issued by the LLC to the Company;

    (e) directly or indirectly, create, incur, assume or guaranty, or otherwise
become or remain directly or indirectly liable with respect to, any
Indebtedness;

14

--------------------------------------------------------------------------------

    (f)  except as provided in this Agreement or any Related Document, directly
or indirectly, create, incur, assume or permit to exist any Encumbrance on or
with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of the Company, the
Partnership or the LLC, whether now owned or hereafter acquired, or any income
or profits therefrom, or file or permit the filing of, or permit to remain in
effect, any financing statement or other similar notice of any Encumbrance with
respect to any such property, asset, income or profits under the UCC or under
any similar recording or notice statute;

    (g) directly or indirectly enter into any agreement, contract, plans,
leases, instruments, arrangements, licenses or commitments other than as are
consistent with the AT Affiliation Agreements;

    (h) directly or indirectly, make or own any Investment in any Person,
including any joint venture, or acquire, by purchase or otherwise, all or
substantially all the business, property or fixed assets of, or capital stock or
other ownership interest of any Person, or any division or line of business of
any Person, or enter into any time brokerage, local marketing or joint operating
agreement except investments in cash or cash equivalents;

    (i)  alter the corporate, capital or legal structure of the Company, the
Partnership or the LLC, create or acquire any subsidiary, or enter into any
transaction of merger or consolidation, or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease or sub-lease
(as lessor or sublessor), transfer or otherwise dispose of, in one transaction
or a series of transactions, all or any part of its business, property or
assets, whether now owned or hereafter acquired;

    (j)  make or incur capital expenditures other than (i) such capital
expenditures as are consistent with the AT Affiliation Agreements and (ii) such
capital expenditures made to satisfy obligations assumed by Pledgor or Univision
in accordance with the Stock Purchase Agreement;

    (k) directly or indirectly, become or remain liable as lessee or as a
guarantor or other surety with respect to any lease, whether an operating lease
or a capital lease, of any property (whether real, personal or mixed), whether
now owned or hereafter acquired, (i) that the Company, the Partnership or
the LLC has sold or transferred or is to sell or transfer to any other Person
(other than the Company, the Partnership or the LLC) or (ii) that the Company,
the Partnership or the LLC intends to use for substantially the same purpose as
any other property that has been or is to be sold or transferred by the Company,
the Partnership or the LLC to any Person (other than the Company, the
Partnership or the LLC) in connection with such lease;

    (l)  declare or pay any dividend or other distribution on any of the Pledged
Collateral, or redeem or exchange any of the Pledged Collateral;

    (m) engage in any business other than (i) the businesses engaged in by the
Company, the Partnership and the LLC on the date hereof and (ii) such other
lines of business as may be consented to by Secured Party; or

    (n) operate the businesses engaged in by the Company, the Partnership or the
LLC in any manner other than the ordinary course of business, consistent with
the past practices of the Company, the Partnership and the LLC (on the date
hereof).

SECTION 9.  SECURED PARTY APPOINTED AS ATTORNEY-IN-FACT.  

    9.1 Pledgor hereby irrevocably appoints Secured Party as Pledgor's
attorney-in-fact, with full authority in the place and stead of Pledgor and in
the name of Pledgor, Secured Party or otherwise, from time to time in Secured
Party's discretion to take any action and to execute any instrument that

15

--------------------------------------------------------------------------------

Secured Party may deem necessary or advisable to accomplish the purposes of this
Agreement, including without limitation:

    (a) to file one or more financing or continuation statements, or amendments
thereto, relative to all or any part of the Pledged Collateral without the
signature of Pledgor;

    (b) upon the occurrence and during the continuance of an Event of Default,
to ask, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Pledged Collateral;

    (c) upon the occurrence and during the continuance of an Event of Default,
to receive, endorse and collect any instruments made payable to Pledgor
representing any dividend, principal or interest payment or other distribution
in respect of the Pledged Collateral or any part thereof and to give full
discharge for the same;

    (d) upon the occurrence and during the continuance of an Event of Default,
to file any claims or take any action or institute any proceedings that Secured
Party may deem necessary or desirable for the collection of any of the Pledged
Collateral or otherwise to enforce the rights of Secured Party with respect to
any of the Pledged Collateral;

    (e) to pay or discharge taxes or Encumbrances (other than Encumbrances
permitted under this Agreement) levied or placed upon or threatened against the
Pledged Collateral, the legality or validity thereof and the amounts necessary
to discharge the same to be determined by Secured Party in its sole discretion,
any such payments made by Secured Party to become obligations of Pledgor to
Secured Party, due and payable immediately without demand; and

    (f)  upon the occurrence and during the continuance of an Event of Default,
generally to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Pledged Collateral as fully and completely as
though Secured Party were the absolute owner thereof for all purposes, and to
do, at Secured Party's option and Pledgor's expense, at any time or from time to
time, all acts and things that Secured Party deems necessary to protect,
preserve or realize upon the Pledged Collateral and Secured Party's security
interest therein in order to effect the intent of this Agreement, all as fully
and effectively as Pledgor might do.

SECTION 10.  SECURED PARTY MAY PERFORM.  

    If Pledgor fails to perform any agreement contained herein, Secured Party
may itself perform, or cause performance of, such agreement, and the expenses of
Secured Party incurred in connection therewith shall be payable by Pledgor in
accordance with Section 13.2.

SECTION 11.  STANDARD OF CARE.  

    The powers conferred on Secured Party hereunder are solely to protect its
interest in the Pledged Collateral and shall not impose any duty upon it to
exercise any such powers. Except for the exercise of reasonable care in the
custody of any Pledged Collateral in its possession and the accounting for
moneys actually received by it hereunder, Secured Party shall have no duty as to
any Pledged Collateral, it being understood that Secured Party shall have no
responsibility for (a) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Pledged Collateral, whether or not Secured Party has or is deemed to have
knowledge of such matters, (b) taking any necessary steps (other than steps
taken in accordance with the standard of care set forth above to maintain
possession of the Pledged Collateral) to preserve rights against any prior
parties or any other rights pertaining to any Pledged Collateral, (c) taking any
necessary steps to collect or realize upon the Secured Obligations or any
guarantee therefor, or any part thereof, or any of the Pledged Collateral, or
(d) initiating any action to protect the Pledged Collateral against the
possibility of a decline in market value. Secured Party shall be deemed to have
exercised reasonable care in the custody and preservation of Pledged Collateral
in its possession if such Pledged Collateral is accorded

16

--------------------------------------------------------------------------------

treatment substantially equal to that which Secured Party accords its own
property consisting of negotiable securities.

SECTION 12.  APPLICATION OF PROCEEDS.  

    Except as expressly provided elsewhere in this Agreement, all proceeds
received by Secured Party in respect of any sale of, collection from, or other
realization upon all or any part of the Pledged Collateral shall be applied in
the following order of priority:

    FIRST:  To the payment of all costs and expenses of such sale, collection or
other realization, including reasonable compensation to Secured Party and its
agents and counsel, and all other expenses, liabilities and advances made or
incurred by Secured Party in connection therewith, and all amounts for which
Secured Party is entitled to indemnification hereunder and all advances made by
Secured Party hereunder for the account of Pledgor, and to the payment of all
costs and expenses paid or incurred by Secured Party in connection with the
exercise of any right or remedy hereunder;

    SECOND:  To the payment of all of the Secured Obligations; and

    THIRD:  To the payment to or upon the order of Pledgor, or to whosoever may
be lawfully entitled to receive the same or as a court of competent jurisdiction
may direct, of any surplus then remaining from such proceeds.

SECTION 13.  INDEMNITY AND EXPENSES.  

    13.1  Pledgor, Univision, the Company and the Partnership, jointly and
severally, agree to indemnify Secured Party from and against any and all claims,
losses and liabilities in any way relating to, growing out of or resulting from
this Agreement and the transactions contemplated hereby (including, without
limitation, enforcement of this Agreement), except to the extent such claims,
losses or liabilities result solely from Secured Party's gross negligence or
willful misconduct as finally determined by a court of competent jurisdiction;
provided that Univision shall have no obligation or liability for the payment of
any AT Note.

    13.2  Pledgor, the Company and the Partnership jointly and severally, shall
pay to Secured Party upon demand the amount of any and all costs and expenses,
including the reasonable fees and expenses of its counsel and of any experts and
agents, that Secured Party may incur in connection with (a) the sale of,
collection from, or other realization upon, any of the Pledged Collateral,
(b) the exercise or enforcement of any of the rights of Secured Party hereunder,
or (c) the failure by Pledgor, Univision, the Company or the Partnership to
perform or observe any of the provisions hereof.

    13.3  The obligations of each of Pledgor, Univision, the Company and the
Partnership in this Section 13 shall survive the termination of this Agreement
and the discharge of Pledgor's other obligations under this Agreement.

SECTION 14.  CONTINUING SECURITY INTEREST; TRANSFER OF SECURED OBLIGATIONS.  

    This Agreement shall create a continuing security interest in the Pledged
Collateral and shall (a) remain in full force and effect until the payment in
full of all Secured Obligations, (b) be binding upon Pledgor, its successors and
assigns, and (c) inure, together with the rights and remedies of Secured Party
hereunder, to the benefit of Secured Party and its successors, transferees and
assigns. The Secured Party may not assign or otherwise transfer any Secured
Obligations due to it to any Person other than an Affiliate of the Secured
Party, in which case such Affiliate shall upon assignment or other transfer
become vested with all the benefits in respect thereof granted to Secured Party
herein or otherwise. Upon the payment in full of all Secured Obligations, the
security interest granted hereby shall terminate and all rights to the Pledged
Collateral shall revert to Pledgor. Upon any such termination Secured Party
will, at Pledgor's expense, execute and deliver to Pledgor such documents as

17

--------------------------------------------------------------------------------

Pledgor shall reasonably request to evidence such termination and Pledgor shall
be entitled to the return, upon its request and at its expense, against receipt
and without recourse to Secured Party, of such of the Pledged Collateral as
shall not have been sold or otherwise applied pursuant to the terms hereof.

SECTION 15.  SURETYSHIP WAIVERS BY PLEDGOR, UNIVISION, ETC.  

    15.1  Pledgor, Univision, the Company, the Partnership and the LLC agree
that their respective obligations hereunder are irrevocable, absolute,
independent and unconditional and shall not be affected by any circumstance,
which constitutes a legal or equitable discharge of a guarantor or surety other
than payment in full of the Secured Obligations.

    15.2  In furtherance of the foregoing and without limiting the generality
thereof, Pledgor, Univision, the Company, the Partnership and the LLC agree as
follows:

    (a) Secured Party may from time to time, without notice or demand and
without affecting the validity or enforceability of this Agreement or giving
rise to any limitation, impairment or discharge of such Pledgor's or Univision's
liability hereunder,

(i)settle, compromise, release or discharge, or accept or refuse any offer of
performance with respect to, or substitutions for, the Secured Obligations or
any agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations,

(ii)request and accept guaranties of the Secured Obligations and take and hold
other security for the payment of the Secured Obligations,

(iii)release, exchange, compromise, subordinate or modify, with or without
consideration, any other security for payment of the Secured Obligations, any
guaranties of the Secured Obligations, or any other obligation of any Person
with respect to the Secured Obligations,

(iv)enforce and apply any other security now or hereafter held by or for the
benefit of Secured Party in respect of the Secured Obligations and direct the
order or manner of sale thereof, or exercise any other right or remedy that
Secured Party may have against any such security, as Secured Party in its
discretion may determine consistent with the Stock Purchase Agreement and any
applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or non-judicial sales, whether or not every
aspect of any such sale is commercially reasonable, and

(v)exercise any other rights available to Secured Party under the Stock Purchase
Agreement, at law or in equity; and

    (b) this Agreement and the obligations of Pledgor, Univision, the Company,
the Partnership and the LLC hereunder shall be valid and enforceable and shall
not be subject to any limitation, impairment or discharge for any reason (other
than payment in full of the Secured Obligations), including without limitation
the occurrence of any of the following, whether or not Pledgor, Univision, the
Company, the Partnership or the LLC shall have had notice or knowledge of any of
them:

(i)any failure to assert or enforce or agreement not to assert or enforce, or
the stay or enjoining, by order of court, by operation of law or otherwise, of
the exercise or enforcement of, any claim or demand or any right, power or
remedy with respect to the Secured Obligations or any agreement relating
thereto, or with respect to any guaranty of or other security for the payment of
the Secured Obligations,

18

--------------------------------------------------------------------------------





(ii)any waiver, amendment or modification of, or any consent to departure from,
any of the terms or provisions (including without limitation provisions relating
to events of default) of the Stock Purchase Agreement or any agreement or
instrument executed pursuant thereto, or of any guaranty or other security for
the Secured Obligations,

(iii)the Secured Obligations, or any agreement relating thereto, at any time
being found to be illegal, invalid or unenforceable in any respect,

(iv)the application of payments received from any source to the payment of
indebtedness other than the Secured Obligations, even though Secured Party might
have elected to apply such payment to any part or all of the Secured
Obligations,

(v)any failure to perfect or continue perfection of a security interest in any
other collateral which secures any of the Secured Obligations,

(vi)any defenses, set-offs or counterclaims which Pledgor or Univision may
allege or assert against Secured Party in respect of the Secured Obligations,
including but not limited to failure of consideration, breach of warranty,
payment, statute of frauds, statute of limitations, accord and satisfaction and
usury, and

(vii)any other act or thing or omission, or delay to do any other act or thing,
which may or might in any manner or to any extent vary the risk of Pledgor,
Univision, the Company, the Partnership or the LLC as an obligor in respect of
the Secured Obligations.

    15.3 Each of Pledgor, Univision, the Company, the Partnership and the LLC
hereby waives, for the benefit of Secured Party:

    (a) any right to require Secured Party as a condition of payment or
performance by Pledgor, Univision, the Company or the Partnership, to

(i)proceed against any guarantor of the Secured Obligations or any other Person,

(ii)proceed against or exhaust any other security held from any guarantor of the
Secured Obligations or any other Person,

(iii)proceed against or have resort to any balance of any deposit account or
credit on the books of Secured Party in favor of any other Person, or

(iv)pursue any other remedy in the power of Secured Party whatsoever;

    (b) any defense arising by reason of the incapacity, lack of authority or
any disability or other defense of Pledgor, Univision, the Company, the
Partnership or the LLC including, without limitation, any defense based on or
arising out of the lack of validity or the unenforceability of the Secured
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of Pledgor, Univision, the Company, the Partnership
or the LLC from any cause other than payment in full of the Secured Obligations;

    (c) any defense based upon any statute or rule of law which provides that
the obligation of a surety must be neither larger in amount nor in other
respects more burdensome than that of the principal;

    (d) any defense based upon Secured Party's errors or omissions in the
administration of the Secured Obligations, except behavior which amounts to
gross negligence or willful misconduct;

    (e) any principles or provisions of law, statutory or otherwise, which are
or might be in conflict with the terms of this Agreement and any legal or
equitable discharge of Pledgor's, Univision's the Company's, the Partnership's
or the LLC's obligations hereunder;

19

--------------------------------------------------------------------------------

    (f)  the benefit of any statute of limitations affecting Pledgor's,
Univision's, the Company's, the Partnership's or the LLC's liability hereunder
or the enforcement hereof;

    (g) any rights to set-offs, recoupments and counterclaims;

    (h) promptness, diligence and any requirement that Secured Party protect,
secure, perfect or insure any other security interest or lien or any property
subject thereto;

    (i)  notices, demands, presentments, protests, notices of protest, notices
of dishonor and notices of any action or inaction, notices of default under the
Stock Purchase Agreement or any agreement or instrument related thereto, notices
of any renewal, extension or modification of the Secured Obligations or any
agreement related thereto, notices of any extension of credit to Pledgor or
Univision and notices of any of the matters referred to in the preceding
paragraph and any right to consent to any thereof; and

    (j)  to the fullest extent permitted by law, any defenses or benefits that
may be derived from or afforded by law which limit the liability of or exonerate
guarantors or sureties, or which may conflict with the terms of this Agreement.

    15.4 Until the Secured Obligations shall have been paid in full, each of
Pledgor, Univision, the Company, the Partnership and the LLC shall withhold
exercise of:

    (a) any claim, right or remedy, direct or indirect, that each of them now
has or may hereafter have against any of them or any of their respective assets
in connection with this Agreement or the performance by Pledgor, Univision, the
Company, the Partnership or the LLC of their respective obligations hereunder,
in each case whether such claim, right or remedy arises in equity, under
contract, by statute, under common law or otherwise and including without
limitation:

(i)any right of subrogation, reimbursement or indemnification that Pledgor,
Univision, the Company, the Partnership or the LLC now has or may hereafter have
against each other,

(ii)any right to enforce, or to participate in, any claim, right or remedy that
Secured Party now has or may hereafter have against the Pledgor, Univision, the
Company, the Partnership or the LLC, and

(iii)any benefit of, and any right to participate in, any other collateral or
security now or hereafter held by Secured Party; and

    (b) any right of contribution such Pledgor may have against any guarantor of
the Secured Obligations.

    15.5 Each of Pledgor, Univision, the Company, the Partnership and the LLC
further agrees that, to the extent the waiver of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement or indemnification Pledgor, Univision, the
Company, the Partnership and the LLC may have against any of them or against any
other collateral or security, and any rights of contribution Pledgor, Univision,
the Company, the Partnership and the LLC may have against any such guarantor,
shall be junior and subordinate to any rights Secured Party may have against
Pledgor, Univision, the Company, the Partnership or the LLC, to all right, title
and interest Secured Party may have in any such other collateral or security,
and to any right Secured Party may have against any such guarantor.

    15.6 Secured Party shall have no obligation to disclose to or discuss with
Pledgor or Univision its assessment of the financial condition of the Company,
the Partnership or the LLC. Pledgor and Univision each has adequate means to
obtain information from the Company, the Partnership and the LLC on a continuing
basis concerning the financial condition of the Company and the Partnership, and
each of Pledgor and Univision assumes the responsibility for being and keeping
informed of the

20

--------------------------------------------------------------------------------

financial condition of the Company, the Partnership and the LLC, and of all
circumstances bearing upon the risk of nonpayment of the Secured Obligations.
Each of Pledgor and Univision hereby waives and relinquishes any duty on the
part of Secured Party, to disclose any matter, fact or thing relating to the
business, operations or condition of Pledgor, the Company, the Partnership or
the LLC now known or hereafter known by Secured Party.

SECTION 16.  AMENDMENT.  

    No amendment, modification, termination or waiver of any provision of this
Agreement, and no consent to any departure by Pledgor, Univision the Company,
the Partnership or the LLC therefrom, shall in any event be effective unless the
same shall be in writing and signed by Secured Party and, in the case of any
such amendment or modification, by Pledgor, Univision the Company, the
Partnership or the LLC. Any such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which it was given.

SECTION 17.  NOTICES.  

    All notices and other communications given or made pursuant hereto shall be
in writing and shall be effective (a) if given by telecommunication, when
transmitted to the applicable telecopier number specified in (or pursuant to)
this Section 17 and an appropriate answerback is received, (b) if given by mail,
three days after such communication is deposited in the mails with first class
postage prepaid, addressed to the applicable address specified below, or (c) if
given by any other means, when actually delivered at the applicable address
specified below:

If to Pledgor, Univision, the Company, the Partnership or the LLC addressed to:

c/o Univision Communications Inc.
1999 Avenue of the Stars, Suite 3050
Los Angeles, California 90067
Attention: C. Douglas Kranwinkle, Esq.
Telecopier No.: (310) 556-3568

With a copy to:

O'Melveny & Myers LLP
1999 Avenue of the Stars, Suite 700
Los Angeles, California 90067
Attention: Kendall R. Bishop, Esq.
Telecopier No.: (310) 246-6779

If to Secured Party, addressed to:

USA Broadcasting, Inc.
1230 Avenue of the Americas, 15th Floor
New York, New York 10020
Attention: Charles A. Sommer, Esq.
Telecopier No.: (212) 413-6721

and to:

USA Networks, Inc.
152 West 57th Street, 47th Floor
New York, New York 10019
Attention: Julius Genachowski, Esq.
Telecopier No.: (212) 314-7329

21

--------------------------------------------------------------------------------

With a copy to:

Hogan & Hartson L.L.P.
8300 Greensboro Drive, Suite 1100
McLean, Virginia 22102
Attention: Richard T. Horan, Jr., Esq. and
Attention: Thomas E. Repke, Esq.
Telecopier: (703) 610-6200

or to such other address or to such other person as either party shall have last
designated by such notice to the other party.

SECTION 18.  FAILURE OR INDULGENCE NOT WAIVER; REMEDIES CUMULATIVE.  

    No failure or delay on the part of Secured Party in the exercise of any
power, right or privilege hereunder shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
any other or further exercise thereof or of any other power, right or privilege.
All rights and remedies existing under this Agreement are cumulative to, and not
exclusive of, any rights or remedies otherwise available.

SECTION 19.  SEVERABILITY.  

    In case any provision in or obligation under this Agreement shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

SECTION 20.  HEADINGS.  

    Section and Subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

SECTION 21.  GOVERNING LAW; TERMS.  

    THIS AGREEMENT, THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER, AND ALL
MATTERS ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF NEW YORK (INCLUDING WITHOUT LIMITATION SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES, EXCEPT TO THE EXTENT THAT THE UCC PROVIDES THAT THE PERFECTION OF
THE SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY
PARTICULAR PLEDGED COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER
THAN THE STATE OF NEW YORK. Unless otherwise defined herein, terms used in
Articles 8 and 9 of the Uniform Commercial Code in the State of New York are
used herein as therein defined.

SECTION 22.  CONSENT TO JURISDICTION AND SERVICE OF PROCESS.  

    ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST PLEDGOR, UNIVISION, THE COMPANY AND
THE PARTNERSHIP ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR ANY OBLIGATIONS
HEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, PLEDGOR,

22

--------------------------------------------------------------------------------

UNIVISION, THE COMPANY AND THE PARTNERSHIP FOR EACH OF THEM AND IN CONNECTION
WITH THEIR RESPECTIVE PROPERTIES, IRREVOCABLY:

(I)ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE
OF SUCH COURTS;

(II)WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

(III)AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
PLEDGOR, UNIVISION, THE COMPANY, THE PARTNERSHIP OR THE LLC AT THEIR RESPECTIVE
ADDRESS AS PROVIDED IN ACCORDANCE WITH SECTION 17;

(IV)AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER PLEDGOR AND UNIVISION IN ANY SUCH PROCEEDING
IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN
EVERY RESPECT;

(V)AGREES THAT SECURED PARTY RETAINS THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST PLEDGOR OR UNIVISION IN
THE COURTS OF ANY OTHER JURISDICTION; AND

(VI)AGREES THAT THE PROVISIONS OF THIS SECTION 22 RELATING TO JURISDICTION AND
VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE UNDER
NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.

SECTION 23.  WAIVER OF JURY TRIAL.  

    EACH PARTY HERETO HEREBY AGREES TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT. The scope of this waiver is intended to be all-encompassing of any
and all disputes that may be filed in any court and that relate to the subject
matter of this transaction, including without limitation contract claims, tort
claims, breach of duty claims, and all other common law and statutory claims.
Each party hereto acknowledges that this waiver is a material inducement for
each of them to enter into a business relationship, that each of them has
already relied on this waiver in entering into this Agreement and that each will
continue to rely on this waiver in their related future dealings. Each of them
further warrants and represents that each has reviewed this waiver with its
legal counsel, and that each knowingly and voluntarily waives its jury trial
rights following consultation with legal counsel. THIS WAIVER IS IRREVOCABLE,
MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A
MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 23 AND EXECUTED BY
EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT. In the
event of litigation, this Agreement may be filed as a written consent to a trial
by the court.

SECTION 24.  COUNTERPARTS.  

    This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document.

23

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, Pledgor, Univision, the Company, the Partnership,
the LLC and Secured Party have caused this Pledge Agreement to be duly executed
and delivered by their respective officers thereunto duly authorized as of the
date first written above.

  [SPE], as Pledgor
 
By:
 


--------------------------------------------------------------------------------

  Name:  

--------------------------------------------------------------------------------

  Title:  

--------------------------------------------------------------------------------


 
UNIVISION COMMUNICATIONS INC.,
as Univision
 
By:
 


--------------------------------------------------------------------------------

  Name:  

--------------------------------------------------------------------------------

  Title:  

--------------------------------------------------------------------------------


 
UNIVISION STATION GROUP OF               
                        , INC., as Company
 
By:
 


--------------------------------------------------------------------------------

  Name:  

--------------------------------------------------------------------------------

  Title:  

--------------------------------------------------------------------------------


 
UNIVISION PARTNERSHIP OF               
                        , as Partnership   By:  

--------------------------------------------------------------------------------

  Name:  

--------------------------------------------------------------------------------

  Title:  

--------------------------------------------------------------------------------


 
[Station GP Interest LLC],
as LLC
 
By:
 


--------------------------------------------------------------------------------

  Name:  

--------------------------------------------------------------------------------

  Title:  

--------------------------------------------------------------------------------


 
USA BROADCASTING, INC., as Secured Party   By:  

--------------------------------------------------------------------------------

  Name:  

--------------------------------------------------------------------------------

  Title:  

--------------------------------------------------------------------------------

24

--------------------------------------------------------------------------------


SCHEDULE I


    Attached to and forming a part of the Pledge Agreement dated as of
                        , 2001 among [SPE], Univision Communications Inc.,
Univision Station Group of                             , Inc., Univision
Partnership of                             , [Station GP Interest LLC], USA
Broadcasting, Inc., as Secured Party, as amended or modified from time to time.

Class of Stock or Equity
Interest of the Company

  Stock Certificate
Nos.

  Par Value

  Number of
Shares

  Percentage of
Outstanding
Shares



Partnership Interest of
the Partnership

  Percentage of
Interest



--------------------------------------------------------------------------------


SCHEDULE II

PLEDGE AMENDMENT


    This Pledge Amendment, dated             ,       , is delivered pursuant to
Section 7.4 of the Pledge Agreement referred to below. The undersigned hereby
agrees that this Pledge Amendment may be attached to the Pledge Agreement dated
as of             , 2001, among [SPE], Univision Communications Inc., Univision
Station Group of               , Inc., Univision Partnership of               ,
[Station GP Interest LLC], USA Broadcasting, Inc., as Secured Party, as amended
or otherwise modified from time to time (the "Pledge Agreement," capitalized
terms defined therein being used herein as therein defined), and that the
Pledged Shares listed on this Pledge Amendment shall be deemed to be part of the
Pledged Shares and shall become part of the Pledged Collateral and shall secure
all Secured Obligations.

  [SPE]
 
By:
 


--------------------------------------------------------------------------------

  Name:  

--------------------------------------------------------------------------------

  Title:  

--------------------------------------------------------------------------------


 
UNIVISION COMMUNICATIONS INC.
 
By:
 


--------------------------------------------------------------------------------

  Name:  

--------------------------------------------------------------------------------

  Title:  

--------------------------------------------------------------------------------


 
UNIVISION STATION GROUP OF               
                        , INC., as Company
 
By:
 


--------------------------------------------------------------------------------

  Name:  

--------------------------------------------------------------------------------

  Title:  

--------------------------------------------------------------------------------


 
UNIVISION PARTNERSHIP OF               , as Partnership   By:  

--------------------------------------------------------------------------------

  Name:  

--------------------------------------------------------------------------------

  Title:  

--------------------------------------------------------------------------------


 
[Station GP Interest LLC],
as LLC   By:  

--------------------------------------------------------------------------------

  Name:  

--------------------------------------------------------------------------------

  Title:  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Class of Stock or
other equity interests of Company

--------------------------------------------------------------------------------

  Stock Cert.
Numbers

--------------------------------------------------------------------------------

  Par
Value

--------------------------------------------------------------------------------

  Number of
Shares

--------------------------------------------------------------------------------


 
 
 
 
 
 
 

--------------------------------------------------------------------------------


SCHEDULE 6.1(d)
TO
PLEDGE AGREEMENT


Office Locations

--------------------------------------------------------------------------------


SCHEDULE 6.1(e)
TO
PLEDGE AGREEMENT


Names

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.37



SECOND AMENDMENT TO STOCK PURCHASE AGREEMENT
EXHIBIT B Revised Purchase Price Payment Schedule
EXHIBIT D AT Affiliation Agreement
FORM OF TELEVISION AFFILIATION AGREEMENT HOME SHOPPING
SCHEDULE A
SCHEDULE B Applicable AT Note
SCHEDULE C Standards and Practices
SCHEDULE D
COMPENSATION
ATTACHMENT E
EXHIBIT E AT Note
PROMISSORY NOTE
EXHIBIT F Pledge Agreement
PLEDGE AGREEMENT
PRELIMINARY STATEMENTS
SCHEDULE I
SCHEDULE II PLEDGE AMENDMENT
SCHEDULE 6.1(d) TO PLEDGE AGREEMENT
SCHEDULE 6.1(e) TO PLEDGE AGREEMENT
